department of the treasury certified internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date date a a dear taxpayer_identification_number person to contact employee id number tel fax refer reply to in re tax years uil index last day to file a petition with the united_states tax_court kjun this is a final adverse determination as to y a as an organization described under sec_501 of the intern code our adverse determination was made for the following reason s our exempt status under section al revenue and continuing through at least substantial part from september of of your activities consisted of providing down payment assistance to nume buyers to finance this assistance you relied on home sellers and other real_estate related businesses that stood to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponded to the amount of the down payment assistance provided to the home buyer in substantially_all of your down payment assistance transactions your operations furthered the private interests of the persons that financed your down payment assistance program in addition the manner in which you operated demonstrated that you were operated primarily to further your insider's business interests in this regard the substantial fees you collected from operating your down payment assistance program inured to insiders of your organization accordingly you were not operated exclusively for exempt purposes described in sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service flair dr 2nd floor el monte ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a rev date explanation of items tax identification_number year period ended name of organization taxpayer org 19xx 19xx 20xx 20xx 20xx 20xx and 20xx legend org - organization name state ind-5 ind-6 1st directors 4th county - county employees co-1 thru co-78 xx - date ceo ceo address - address agent - agent ind city - city state - ind-1 ind-2 ind-3 ind-4 emp-1 emp-2 emp-3 emp-4 emp-5 dir-1 thru dir-52 thru website - website thru companies issue whether the activities conducted by org org throughout the years of its existence were in compliance with the rules and regulations under the internal_revenue_code the code sec_5xx c whether the officers received excessive benefits within the meanings of the code sec_4958 during the years and whether these excessive benefits were significant enough to revoke the exempt status of org because the transactions inure to the benefits of key individuals of org facts organizational information org was incorporated on march 19xx in the state of state the specific purpose of the organization as stipulated by article ill of the articles of incorporation is to lessen the burdens of governments and communities in the state of state by assisting in the development of affordable housing as defined by the state of state community redevelopment law health and safety code section et seq as it may be amended from time to time the articles were amended to add the words or by similar statutes of other states in june of the year 20xx article v states that the corporation is organized and operated exclusively for charitable purposes within the meaning of sec_5xx c of the internal_revenue_code the internal_revenue_service the service received the form_1023 application_for recognition of exemption under sec_5xx c of the internal_revenue_code signed by ceo the founder of org on february 19xx its intended purposes as described in the application were this organization is newly incorporated it plans to carry ona variety of activities related to provision of low and moderate income housing in state beginning in county county and the eastern portion of county county the organization's activities will consist of a construction of low and moderate income rental or owner-occupied housing to help satisfy an unmet demand for such units this will be initiated as rapidly as rapidly as appropriate sites are identified and project financing can be secured within communities in state through contractual arrangements with qualified builders form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanation of items tax identification_number year period ended name of orga nization taxpayer - org 19xx 19xx 20xx 20xx 20xx 20xx and 20xx rehabilitation of low and moderate income rental or owner-occupied housing to help b satisfy an unmet demand for such units this will be initiated as rapidly as appropriate sites are identified and project financing can be secured within communities in state through contractual arrangements with qualified builders and contractors acquisition and operation of low and moderate income rental housing to help c maintain the supply of such needed housing this will be initiated as rapidly as appropriate existing units are identified and financing can be secured within communities in state through contractual arrangements with qualified rental property managers all of the above-described activities are intended to assist low and moderate income households in obtaining decent safe and sanitary living accommodations at affordable prices and to assist communities in providing for the housing needs of the low and moderate income portion of their populations org described its anticipated sources of financial support as follows a development fees management fees and other forms of operating income derived from the activities described in il above b grants loans and contracts from state and local_government agencies c grants from private_foundations and from businesses and organizations associated with the real_estate development industry in response to its fundraising activities org states the organization will seek both grants and in-kind contributions of the types described in above organization staff will perform these functions all other funding will be derived in the form of income from activities related to the organization’s purposes as described in ii above in response to the determination agent’s inquiry ceo through his representative elaborated org’s foundation for existence as follows org initially will focus its efforts on the county of county within that area are numerous neighborhoods and communities with significant unmet housing needs for households in the low and moderate-income brackets these typically are areas with older deteriorated housing stock inhabited by households whose income levels are insufficient to purchase or rent new standard housing or even to rehabilitate existing historically they have relied on public programs to financially subsidize housing units costs and otherwise facilitate provision of additional housing supply form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit tax identification_number year period ended name of organization taxpayer org 19xx 19xx 20xx 20xx 20xx and 20xx 20xx even where public financial resources to address these conditions are available at least to some extent there is a serious shortage of developers willing and able to undertake the kinds of projects which would alleviate the situation this is largely a function of land and construction costs in state being so high that it is virtually impossible to deliver housing affordable to lower-income households without some form of substantial subsidy consequently there has been little opportunity for the growth of a segment of the private development industry focused on production rehabilitation and operation of for that reason the below-market rate housing particularly outside the urban centers primary delivery channels here for lower-cost housing are local governments and to some extent state agencies acting through specialized programs and entities such as -- redevelopment agencies which are required by state law to set_aside of their property_tax revenues for low and moderate income housing programs and also are able to write down property resale cost for such purposes housing authorities community development programs typically acting as conduits for federal block grant funds and other housing-related entities eg city and county housing departments and state housing agencies which seek to stimulate lower-cost housing supply through various forms of financial subsidies unfortunately these public agencies have fallen woefully short of meeting the increasing demand for such housing because of a combination of lack of knowledge and experience in carrying out that function ineffective use of financial and other resources and discomfort in dealing with the development industry that has left a void which increasingly is being filled by private non-profit entities such as org which are able to assemble more experienced staff make more effective use of the available_resources and work comfortably in tandem with both public and private housing organizations because this effort essentially is a substitute for the public agencies charged with responsibility for it org is incorporated to lessen the burdens of government and communities in the state of state by assisting in the development of affordable housing as described above org like its counterparts in other localities will produce rehabilitate and operate housing affordable to lower-income households making such housing affordable through the use of the financial and other resources available from local and state government agencies and making use of the advanced expertise of private sector developers and contractors have reviewed in detail the criteria set out in revproc_96_32 org should meet the safe_harbor standards in sec_3 in many but not all cases the requirements associated with the public programs and agencies from which org anticipates obtaining financial and other assistance are not as strict as those of the safe_harbor standards nonetheless where it does not fit entirely within those standards org still will fall within the alternative safe_harbor criteria set forth in sec_4 furthermore org form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number org year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx intends at all times to satisfy other recognized charitable purposes to qualify for exemption from federal_income_tax pursuant to 5xx c as listed in sec particularly lessening the burdens of government as discussed above after discussions between the representative of org and the determination specialist org issued a letter dated october 19xx confirming the salient points of those discussions in that letter ceo stipulated as follows would like to clarify our organization’s intentions with regard to the eligibility criteria which we will utilize in carrying out programs and activities following receipt of our federal tax exemption we understand that in order to satisfy the safe harbor’ provisions governing charitable low-income_housing organizations we must comply with the standards set forth in sec_3 of revproc_96_32 as to eligibility criteria for households occupying housing units in any of our programs we will be allowed to deviate from that standard only in the cases of housing units located within a geographic area which previously has been designated by a public agency as being blighted or for which a legitimate finding of blight has been made by a public agency in connection with assistance being provided to our activities in such an area in either case our activities would combat community deterioration in accordance with section of revproc_96_32 alternatively we may deviate from that standard in cases where we are engaged in a joint_venture or similar relationship with a governmental agency to carry out activities which actually lessen the burdens of government also in accordance with section of revproc_96_32 we commit that all of our organizational activities will be carried out in compliance with the standards described in this paragraph a determination_letter was issued on november 19xx granting exemption status under the code sec_5xx c as an organization described under the code sec_509 and sec_170 with an advanced ruling period from may 19xx through december 19xx in a letter dated june 19xx org notified the service of a change in the operations a description of those expanded activities in part is as follows the organization has not altered its original primary purposes of carrying on a variety of activities related to low and moderate income housing however it wished to expand the scope of activities under the purpose to include the following a assisting low and moderate income households in purchasing homes se from by facilitating down payments and affordable financing assiste government agencies and private lending institutions this activity was initiated in july 19xx through org’s down payment assistance form 886-a page of department of the treasury-internal revenue service ai peor rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xkx 20xx 20xx 20xx and 20xx program and operates in conjunction with approved lenders additional information on this program is attached emphasis added b issuing non-profit corporate tax-exempt_bonds to finance acquisition and rehabilitation of multi-family residential structures for occupancy by low and moderate income households this is intended to commence in the current calendar_year and will be carried out through state and or local_government jurisdictions in addition the organization wishes to expand the scope of its activities to include the following in none of which it currently is involved a serving as an originator or facilitator of financing from the small_business administration and other public agencies to assist businesses to become established in communities which historically are undersupplied with local service and retail businesses b arranging and or facilitating financing for acquisition and renovation of structures to house primarily locally serving businesses the foregoing activities are expected to commence in the current_year and will be conducted through state and federal economic assistance programs with the participation of the organization's staff and any necessary consultants these economic development activities are intended to assist low and moderate income households by expanding economic opportunities in the neighborhood and communities in which they are located the attachment to the above letter describes the dpap as follows _ the organization was formed by for operating the existing affordable housing program as it expands statewide and nationwide which includes org’s down payment assistance program org’s charitable purposes are to lessen the burdens of government agencies by increasing the affordability of housing combat community deterioration and to expand and maintain the supply of safe decent and affordable housing for low and moderate income persons homeownership and down payment assistance are government burdens the federal government has clearly recognized homeownership and the provision of down payment assistance as a government burden by initiating president clinton's form 886-a page of department of the treasury-internal revenue service a schedule number or exhibit form 886-a rev date name of organization taxpayer org explanation of items tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx national homeownership strategy specifically the national homeownership strategy states that because homebuilding and homeownership contribute to national prosperity the expansion of homeownership in this nation has been supported for many years by public-private partnerships from the homestead act of 18xx to the gi bill of rights in 19xx key federal government innovations such as the federal housing administration fha department of veterans affairs va home loan guarantee program department of agricultures’ rural housing and community development service federal_home_loan_bank system fannie_mae ginnie mae freddie_mac and others have mobilized private capital to enable the average working family to buy a home with little or no down payment underlining added for emphasis org works with other partners including various national association of homebuilders affiliates realtor associations and requires that every recipient of its down payment assistance complete an approved home ownership-counseling course emphasis added since july 19xx the org down payment assistance program has provided approximately dollar_figure in down payment assistance to over low to moderate-income families this amount of support represents local state and federal dollars that did not have to be expended to promote homeownership thus reducing governmental burden not to mention increasing property_tax revenues the department of housing and urban development hud the veterans administration and the state housing finance authority chfa approved the program emphasis added in a letter dated august 19xx the service reaffirmed the exempt status of org and acknowledged the additional activities of the organization issue - operational_test on march 20xx the service initiated a review of the forms and activities of org for the years ending december 19xx through 20xx agent observed distinct and separate activities n o w k a a low-income-housing apartments down payment assistance program rehabilitation of old homes purchased from hud property rental to other exempt_organizations and development of new houses facts related to each activity are presented separately as follows form 886-a page of department of the treasury-internal revenue service i form 886-a rev date name of organization taxpayer org schedule number or exhibit explanation of items tax identification_number year period ended 20xx 20xx 20xx and 20xx 19xx 19xx 20xx issue activity - low-income-housing apartments beginning in march 19xx org entered into several contracts with co-1 to acquire and operate low-income-housing apartments the one agreement that was recorded in the general ownership of co-2 was ledgers was the co-2 co-2 for apartments in city state org’s’ donated by the other partners of the co-2 co-3 and ind-1 in the response dated march 20xx org stated the following co-2 is in the business of developing and or operating mixed-income residential developments it was established for the initial purpose of acquiring and operating a 142-unit multi-family development known as co-4 located in the city of city in county by virtue of org’s participation as a member of the limited_liability_company co-2 was able to obtain financing through the county of county to assist its acquisition of the property in the form of a low-interest loan under the home program of the u s department of housing and urban development and bond financing under a county multifamily rental housing revenue bond program in return the owner has been required to maintain rents on households based on income standards for that locality for the term of the loan although not required as a program condition rents on the entire remainder of the property have been maintained at levels affordable to low and moderate income households org’s involvement in this project was motivated by the opportunity to secure a significant number of affordable rental units in a locality where there is a severe shortage of such housing as a component of its involvement with this development org also provides tenants with homeownership counseling and other housing-related social services of the units at a level affordable to very low income there were no records indicating that org handled any of the day-to-day operation the forms reported the financial information for this activity as follows description year 19xx direct public support income donated interest - co-2 19xx donated interest - co-2 20xx donated interest - co-2 20xx passthrough from co-2 - co-4 donated interest - co-2 20xx donated interest - co-2 20xx donated interest - co-2 20xx donated interest - co-2 balance_sheet form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx agent reviewed the agreement and observed that the ownership instead of the for tax purposes the other two partners would each be reporting org did not respond to the inquiry of the reasons purposes for accepting such arrangement ownership was for book purpose only and request for documents indicating board’s approval the initial donation of the partnership_interest was recorded on the general ledgers org provided page of the form_1065 u s return of partnership income the form_8825 rental real_estate income and expenses of a partnership or an s_corporation and the accompanying statements for this property the subsequent changes to the financial information were not recorded throughout the years under examination issue activity down payment assistance program org began its down payment assistance program dpap in july 19xx with a line of credit from a bank org under ceo’ control hired emp-1 as the executive director and other individuals to handle the work related to dpap org produced pamphlets regarding its dpap one in english and one in spanish the pamphlet in english summarized dpap as follows buyers requlations no income limit no asset limitations available nation wide gift funds up to dollar_figure the homebuyer may select the home of their choice the home buyer may choose a lender of their choice no first_time_homebuyer requirement it's as easy as homebuyers must qualify for a primary mortgage loan homebuyers must occu buildér seller participat roperty purchased with the org program quired with the org program home buyer may purchase a home with little or no money down with the help of the org program org gift funds the org gift funds may be used for the following e down payment form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx _20xx 20xx and 20xx e e e closing costs recurring and non-recurring pre-paids rate buy-downs org fee org charges a flat fee which is lower when compared to other down payment assistance programs contact our national marketing directors for more information compare the difference on atypical real_estate_transaction sellers regularly receive offers below the list price builders usually offer incentives to homebuyers to help them qualify with the org down payment assistance program builders and sellers receive offers at full list price builders and realtors agree that using the org program increases prospective homebuyer traffic resulting in increased sales of up to builders benefit by quicker home sales eliminating interest costs and inventory expenses here’s an example how the org program may help you typical transaction list price final sales_price less commission subtotal less closing costs list price final sales_price less commission subtotal less closing costs less org contribution net org transaction org training mortgage institutions retail or wholesale are not required to be approved to utilize the org program although we encourage them to register with org registration is free and only one form to complete you will be added to our mailing list which is distributed to prospective homebuyers and realtors requesting mortgage companies lenders currently utilizing our programs net org training is available upon request this informative seminar explains the program guidelines along with the application and closing process in step by step detail anyone involved in the transaction is encouraged to attend such as loan officers loan processors underwriters settlement agents as well as realtors builders each main branch office of the builder division is requested to submit a registration form the registration must be completed and signed by an authorized officer of the company ie owner president legal counsel branch manager etc form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items - tax identification_number year period ended schedule number or exhibit 19xx 19xx 20xx 20xx 20xx 20xx and 20xx real_estate agents the sellers builders participation is necessary to help support org a non-profit organization in its efforts to assist future homebuyers in attaining the american dream of homeownership by making a charitable_contribution of the gifted amount the org processing fee if paid_by the seller after closing the seller builder helps to replenish the blind mixed pool of funds settlement closing agencies settlement closing agencies or attorneys who wish to participate in the org program must complete the org settlement application one application per individual office and must be submitted directly to the org funding department at closing agents are not required to complete org training for a more detail description org provided a 44-page document titled org down payment assistance program that was revised in january 20xx in summary the dpap provides a home purchaser with assistance in meeting closing cost reducing debt down payment rate buy-downs and pre-paids org applicants are usually referred by lenders and builders participating in the down payment assistance program as affiliated concerns org screens the applicants’ financial condition by reviewing tax returns w-2’s employment history and bank records to verify need the program is available for fha and conventional loans a down payment is required from the buyer to qualify for the fha program the property must be owner occupied if the applicant passes the screening process which verifies the lack of liquid_assets to meet home purchase expenses they are eligible for org assistance this eligibility criterion has been consistent from the inception of the program the amount of funding provided is determined by calculating the amount of closing funds needed and subtracting the funds available from the buyer org will provide additional funds up to the limit of dollar_figure for purposes of the dpap liquid_assets cannot exceed the maximum gift amount of dollar_figure if so such cases are reviewed on a case by case basis by org final approval of assistance and the amount of assistance is a right held by org only liquid_assets are defined as cash holdings in checking and savings accounts money market accounts and inheritance and lump sum insurance payments items not considered assets include household effects automobiles used for personal_use depreciable business property gco-19rating household_income and retirement type accounts initial screening is usually by org affiliates the applicant must be able to qualify for primary financing from a lending institution org’s assistance is provided in the form of a gift which the recipient is not required to repay property sellers are required to sign an agreement to reimburse org for fund sec_2 advanced on buyer the reimbursement is normally collected at the closing of behalf o of the turnaround time for the gifts to be wired out to escrow companies and back i sec_72 f additional fees consist of wiring fees and org processing fees the fees are dollar_figure for sales under dollar_figure and less the or es form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xxk and 20xx dollar_figure for sales over dollar_figure which can be paid_by any party to the transaction due to the competition the fees org charges were reduced to around dollar_figure in 20xx any builder or home seller willing to meet the requirements of the org lender builder or seller criteria are eligible to participate in the program if unable to participate for any reason access to the program is allowed by working with an approved lender builder or seller the training referred to in the pamphlet and elsewhere are trainings for the sellers builders realtors mortgagers etc to inform these individuals businesses how the dpap works there were contention was no trainings to potential homeowners on how to be successful homeowners org’s that educating prospective homeowners was eliminated because hud stopped this requirement back in 19xx org publicized itself through the financial institutes such as countrywide and co-37 it even offered incentive for builders to participate by donating dollar_figureto its local mortgage and builders building industry association chapter ceo spelled out this incentive in the nation’s building news dated march 19xx by stating for every local association whose members use our down- payment assistance program org will donate dollar_figure to their chapter every time there is a closing in their area org employees would attend builder’s conventions through out the nations to publicize the dpap ceo even attended several builders conventions in foreign countries presenting the dpap there were no records indicating that org tried to reach the general_public or the intended charitable_class through media or other direct means initial funding for the organization was secured from builders insurance concerns banks and other real_estate related businesses the june 19xx issue of co-5 mentioned co-6 donating dollar_figure to support org’s dpap the general ledger indicated a recording of this fund as contributions income - unrestricted the december 19xx issue of co-7 ran an article about org where by officers and employees described the dpap during its first year of operation as follows he ceo hired emp- a past co-8 administrator once responsible e affordable housing projects in that city including a first time home buyers prog together they began knocking on the doors of local banks residential aeveaners mortgage companies and insurance brokerages to get them to donate to the trust when co-9 and former home builder co-10 agreed to contribute a combined sum of about dollar_figure to the trust the program began to snowball picking up other supporters like co-11 and co-12 co-13 and co-14 others joined from the financial community co-15 co-16 co-6 co-17 and co-18 form 886-a page of uu department of the treasury-intemal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx today org has dozens of financial backers participating businesses not only get to write off the donations as business_expense or charitable_contribution they also open the market to more middle-class buyers ceo said org has a line of credit in case the well runs dry ceo said so far it hasn't the trust consistently holds about dollar_figure to pay for operational expenses org charges dollar_figure for transactions valued more than dollar_figure and dollar_figure for deals less than dollar_figure the fee is usually paid_by the lender or builder marketing the program has been a simple matter of word of mouth said emp-2 org program manager and word is getting out the trust has trained more than mortgage brokers and lenders nationwide on how to use the trust and which federal lenders such as fannie_mae accept org’s supplemental funding the trust now funds dollar_figure deals a month and has contributed to nearly dollar_figure in home sales in less than a year the organization employ sec_15 and is hiring a new employee almost weekly ceo said the general ledger indicated that the contributions from co-9 and co-10 were recorded as other current_liability contributions there were five such liability accounts set up in 19xx the liability accounts were decreased as gifts were made to the properties sold by these builders in other words the funds from these entities were not donations but rather advances to be applied to future gifts only the dollar_figure from co-6 appeared to be a true donation to support the program the first dpap gift was made on september 19xx the operation expanded beyond the state of state by november 19xx the dollar value of down payment assistance provided is reflected in the following org based on the information extracted from general ledgers and the forms year of transactions total gift paid total contribution received 19xx 19xx 20xx 20xx 20xx 20xx 20xx form 886-a page of department of the treasury-internal revenue service oe eee form explanation of items schedule number or exhibit 886-a name of organization taxpayer org 19xx 19xx 20xx tax identification_number year period ended 20xx 20xx 20xx and 20xx org provided five letters to substantiate the approval it received from government agencies the first letter from u s department of housing and urban development in city state dated xx was addressed to ceo as the chairman of org the body of this letter states in part thank you for the documentation dated april 19xx and subsequent supporting addenda requesting fha non-profit status approval of org the documentation meets our requirements for non-profit status and the org down payment assistance program may be used in conjunction with fha insured mortgages provided the first lien guidelines are met by the lender emphasis added the second letter from fannie_mae dated xx was addressed to ceo as the president of org the body of this letter states in part based on the information submitted it appears that your program is a n unsecured grant program therefore approval from fannie_mae is not required fannie mae's approved seller servicers are responsible for documenting the source of funds under grant program pursuant to fannie mae’s selling guide part vi chapter sec_2xx sources of borrower's funds have attached a copy of the above guideline emphasis added the third letter from u s department of housing and urban development in city state dated xx was addressed to ceo as the president of org the body of this letter states in part based on your representations this office has no objection to the downpayment assistance proposed by the org org and found to be in compliance with fha’s requirements charitable organizations are permitted to provide gifts for downpayment assistance and your response indicates that you have complied with the gift-giving requirements described in our letter of may 19xx emphasis added the fourth letter from u s department of housing and urban development in city state office dated xx was addressed to ceo as the president of org the body of this letter states in part subject org down payment assistance gift program thank you for your request for approval of the above program based on your representations and documentation submitted we find that org is in compliance with our requirements for down payment assistance as outline in hud handbook 1m rev and in mortgagee letter emphasis added the fifth letter from state housing finance agency dated xx was addressed to emp-1 as executive director of org the body of this letter states form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended org 19xx 19xx 20xx 20xx 20xx 20xx and 20xx received your folder with information on the above referenced program and documents proving your status as a 5xx c nonprofit oraanization have reviewed the information submitted and have determined that the as the org down payment assistance is a gift and no repayment is expected nor is a lien attached to title there are no documents that must be submitted with each chfa loan however would appreciate a copy of the approved request for gift funds to be included to clarify from where the funds are coming for our reviewers emphasis added what information was provided to these agencies and offices was not know these letters and the 44-page document about dpap were not provided to the cincinnati campus of the service with the letter dated june 19xx ceo solicited supports from members of congress and of tnem collectively wrote a letter to the secretary of housing and urban development on xx the ‘otter states it has come to our attention that the department of housing and urban development has proposed a regulatory change that if implemented would eliminate down payment assistance programs operated bv non-orofit oraanizations the housing resource trust org is a 5xx c non-profit housing and community development organization established in 19xx in southern state districts org's mission and goal is to provide affordable housing assistance to individuals and families across the country so far org has helped over individuals and families achieve home ownership has gco-19rated over dollar_figure in down payment assistance gift money and has facilitated more than dollar_figure in first mortgages we believe it would be a shame to regulate org and organizations like org out of business if necessary please work with existing down payment assistance programs to develop reasonable and fair criteria by which these programs can continue to operate emphasis added a review of some funded case files indicated that org would issue gift letters with the following wordings form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items name of organization taxpayer tax identification_number org schedule number or exhibit year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx org org is pleased to inform you that you have been approved to receive a org gift in the amount of which will be used toward the purchase of your home the org gift which has been provided to you is a bonafide gift and there is no obligation of repayment of the funds the org gift is made to you with the condition that you complete the home buyer education course and the purchase of your home as set forth in the real_estate agreement signed and date by you congratulations in your endeavor toward the purchase of your home our office will be in contact with you and your lender to complete the necessary closing of escrow org employees placed a lot of emphasis on getting the wordings related to gifts on the hud- settlement statement correct they would go back and ford several times with escrow companies to get the correct dollar amount and the following wordings on the settlement statements org gift_for the money funded by org org contribution for the money to be paid back to org org required sellers to sign off on the application form under the statement seller hereby to support the mission of the agrees to provide a contribution to org in the amount of up to dollar_figure organization in developing affordable housing throughout selected communities in the united_states the amount entered in the blank space would be the gift amount plus any fees seller would be paying we agree to comply with the regulations and procedures of the program we further understand that the lender listed above utilizes fha guaranteed mortgages the dpap operation continued with substantial net profits that were used to fund activity and the following is a summary of the financial information for the years under examination 19xx12 20xx12 20xx12 19xx12 20xx12 account description dpap income dpap expenses net dpap income hud properties income_interest income net sale of non-inventory assets net rental income rental - low income income from other activities 20xx12 20xx12 15_ form 886-a page of department of the treasury-internal revenue service explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 2oxx _20xx 20xx and 20xx 20xx form 886-a rev date name of organization taxpayer org cost of hud sold others for other activities net_income from other activities overall net_income issue activity - rehabilitation of old homes purchased from hud the rehabilitation of old houses was handled by org employees under the supervision of emp-1 in a letter dated november 20xx org described its rehabilitation program as follows org has participated in the reo program of the u s department of housing and urban development by acquiring rehabilitating and reselling a total of homes foreclosed on by hud following rehabilitation we understand that all the homes were sold by org to low-income and or moderate income households finally org recently qualified as a dealer of mobile homes and has initiated a program to sell those units at below-market cost to low-income and very-low income households hud discovered this arrangement and in a letter dated xx denied org’s participation in this program based on this letter ceo fired emp-1 issue activity - property rental to other exempt_organizations one of hud’s supportive housing program was called transitional housing hud defines the transitional housing as to facilitate the movement of homeless individuals and families to permanent housing within months this temporary housing is combined with supportive services to enable department of the treasury-intemal revenue service form 886-a page of schedule number or exhibit form 886-a rev date name of organization taxpayer explanation of items tax identification_number year period ended 19xx 19xx 20xx org 20xx 20xx 20xx and 20xx homeless individuals and families to live as independently as possible supportive services - which help promote residential stability increased skill level and or income and greater self-determination - may be provided by the organization managing the housing or coordinated by that organization and provided by other public or private agencies transitional housing can be provided in one structure or several structures at one site or in multiple structures at scattered sites co-20 a non-profit organization exempt under the code sec_5xx c operated the transactional housing and received funding from hud in july 20xx org purchased a property and leased it out to co-20 org’s involvement in this activity was limited to what a landlord would do for the rental properties on hand this operation continued to the present time with org maintaining the property there were no records as to how much staff times were spent on this activity o o o n - n o n o issue activity - development of new houses the general ledgers indicated the establishments of two bank accounts in late 20xx for housing developments under the names co - and co - the operation expanded 20xx and four more accounts were open under the names co - co - co - and co-26 org listed these entities on the statements titled information regarding taxable subsidiaries attached to the forms for 20xx through 20xx the statements disclosed the following information end-of-year total name income nature of business total 20xx own real_estate activities providing real_estate activities providing year 20xx co-27 co-28 20xx co-27 co-28 20xx co-27 co-28 co-29 low_income_housing low_income_housing low_income_housing low_income_housing low_income_housing org employees handled the bookkeeping of these entities and hired contractors to develop total 20xx total 20xx assets these properties the financial information of these entities were reported on forms in consolidated format form 886-a page of department of the treasury-internal revenue service ee nemery form explanation of items schedule number or exhibit 886-a name of organization taxpayer oie 19xx 19xx 20xx tax identification_number year period ended 20xx a research of the property records state corporate records and the service records indicated __20xx 20xx and 20xx the following co-27 incorporated in the state of state as a non-profit housing on 20xx by emp-1 using org’s address address the real_property records indicated that co-27 sold a vacant land for dollar_figurein july 20xx co-28 incorporated in the state of state with housing as the business type on 20xx by emp-1 using org’s address address the real_property records indicated that org sold new properties in the first months of 20xx with prices ranging from to dollar_figure in the city of state records indicated that property taxes were assessed on org on vacant land back in 20xx co-29 incorporated in the state of state with housing as the business type on 20xx by ceo using org’s address address the federal tax identification_number was obtained in november 20xx with ceo sole member’ as secondary name co-30 incorporated in the state of state on 20xx by emp-3 org’s employee using org’s address address the agent for service of process was emp-4 another org’s employee in a response to agent's inquiry org stated that there were projects co-31 co-21 co- and co-27 they were all for the charitable purpose of affording housing in partnership with co beginning back in 20xx and 20xx the partnership dissolved in 20xx with co-31 and co-27 interests going to org the land under co-27 was sold in june 20xx while the co-31 development was completed and with last phase going on sale in late 20xx there were no records as to how much of the staff times were spent on which project issue inurement and private benefits org's general ledgers indicated many questionable transactions the supporting records indicated there was no internal control the accountable_plan was not followed and a number of the expenses were non-business or personal the following table summarizes the transactions and serves as an index to the facts for each items below the table form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx o d total access to 20xx12 49xx12 20xx12 20xxx12 20xx12 20xx12 __ credit card charges without substantiation ford excursion 19xx volvo payments to co-32 reimbursements without substantiation personal expenses paid to 3rd parties total category a description category a transactions directly benefiting disqualified individuals h o aoe b ualified individuals category b transactions indirectly benefiting disc fair mkt values of hud properties cost of hud properties net gain co-33 co-34 co-35 co-36 co-37 co-38 total category b total payments to ind-4 which ceo had full - daa anna da anna a a 2a a i n anne o b o o s b issue category a credit cards charges through out the years there were several corporate credit cards with ceo and emp-1 as authorized card holders the charges for the years exceeded dollar_figure both ceo and emp-1 did not follow the accountable_plan with ceo’ electronic calendars and other available records agent allowed the charges that were sufficiently supported by these records the balance of dollar_figure represents non-substantiated business and personal expenses naennnnnnne- qannnnnnan- a 2annnnrnn--2 a a a a a issue category a 20xx ford excursion a 20xx ford excursion was purchased under emp-1’s name on xx for dollar_figure with dollar_figure down payment she took out a loan with her credit information on the balance a total of dollar_figure of org funds were used to payoff this loan in 20xx through 20xx the registration fees were also paid with org funds when she was fired in 20xx she kept this vehicle form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx a a a a issue category a 19xx volvo sedan a a a a 19xx volvo sedan was purchased on xx for dollar_figure the vehicle was registered to emp-1 org paid the registration fees in 20xx 20xx and 20xx no one knew what happco-19d to the vehicle since 20xx there were no records to substantiate the business use of this and the above vehicles meanwhile other org employees were reimbursed based on the number of miles driven with their personal vehicles a a a a a4 a a issue category a co-32 emp-1 joined co-32 from april 20xx through december 20xx and incurred dollar_figure expenses for meals salon services nail services nanny services etc emp-1 used org’s address for mailing purpose and used org funds to pay the bills a a a a a a a issue category a reimbursements without substantiations the general ledger of org indicated ceo and emp-1 received reimbursements throughout the years under examination no supporting records were available for reimbursements to emp-1 agent reviewed the descriptions within reasonable for reimbursements to emp-1 ceo was able to provide some receipts and printouts of his electronic calendars agent removed the items that were sufficiently documented the remaining amounts are summarized in the following table the general ledger and removed the items that appeared to be amount deemed need emp-1 combined ceo year amount reimbursed emp-1 ceo reasonably supported substantiation 19xx 20xx 20xx 20xx 20xx 20xx total all years wanencnennn a a a6 a a a a a department of the treasury-internal revenue service form 886-a page of form 886-a rev date name of organization t axpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx issue category a personal expenses paid to parties supporting documents for the following payees indicated the payments were for the personal expenses of ceo and emp-1 payee amount co-39 dollar_figure co-40 co-41 co-42 co-43 purpose payments for specific team installing carpet in emp-1’s resident repair services at properties owned by emp-1 ceo’ oversea trip charged to credit card total b b b b b b b issue category b ind-4 contract org entered into a general contract for services with ind-4 effective xx for develop a database program for org also provide technical assistance and training to org staff on an as needed basis emp-1 signed as executive director of org the payments to ind-4 began on xx and months after the effective date and ended on xx the payments including reimbursement of expenses were dollar_figure the form_1099 issued to ind-4 was dollar_figure in addition the checks issued to ind-4 were deposited into a bank account co-owned with ceo the president some of the reimbursements to ceo were also deposited to the same account ceo did not respond to the question of why these payments were deposited into the joint account agent requested supporting documents for ind-4’s services and received a set of invoices agent questioned why the invoices and the payments within the general ledgers did not match in response to this question another set of invoices that matched the payments were provided but they were different from the first set org didn’t respond to the question why the two sets were different using the party contact procedure agent inquired about the service arrangement ind-4 had with org ind-4 responded as follows contracts - provided a copy same as org statements bills invoices - provided a copy of the set of invoices that matched with the org payments services - i provide contractual services to org from september 19xx to august 19xx provided computer services and equipment developed database programs for org also provided technical assistance and training to org staff estate and marketing consultation provided real form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items name of organization taxpayer tax identification_number year period ended schedule number or exhibit org 19xx 19xx 20xx 20xx 20xx 20xx and 20xx b b b b issue category b hud properties purchased by emp-1 emp-1 had the primary responsibility of managing the activity - rehabilitation of old homes purchased from hud agent searched and studied the property records available on-line and noticed that properties were sold to one individual ind-2 in 19xx and 20xx selling properties to one individual wasn’t in compliance with hud’s rules and regulations hence org was denied participation in the program org’s supporting documents and agent’s further research indicated of the properties were subsequently sold at cost to emp-1 or co-19 co-19 wholly owned by ind-3 emp-1 the following table list out when the title of each property changed hands from hud through a party unrelated to org market_value over cost date market xx price value per co-19 sold to 3rd party sale transfer of record address city state xx xx xx xx xx property address address city hud sold to org org sold to ind-2 state ind-2 transferred to co-44 co-44 sold to co-19 address city hud sold to org state org sold to ind-2 ind-2 sold to co-19 co-19 sold to 3rd party address city hud sold to org org sold to ind-2 state ind-2 sold to emp-1 emp-1 transferred to co-19 co-19 sold to 3rd party hud sold to org org sold to ind-2 ind-2 sold to emp-1 emp-1 transferred to co-19 co-19 sold to emp-3 emp-1’s primary assistant at org xx emp-3 sold to party she was fired in late 20xx xx department of the treasury-internal revenue service form 886-a xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx page of 22_ form 886-a rev date name of organization taxpayer org explanation of items tax identification_number year period ended schedule number or exhibit 19xx 19xx 20xx 20xx 20xx 20xx and 20xx rerer aker aer ereeeeere aeh pekka kererere rak ekheake reerer eker total market_value over cost at the time org sold to ind-2 total market_value over cost at the time ind-2 sold to emp-1 co-19 total gain earned when co-19 sold the properties er erate beer eee err eee iari eer eee ek aee agent searched the market price at website which provide the market price of specific neighborhood for the last years and compared it to the initial sale price of each property and incorporated in the table above in words the above table tells the following story in an attempt to disguise her purchases emp-1 enlisted the assistance of ind-2 a business_associate in 19xx and 20xx she caused org to sale properties to ind-2 at cost or a little over cost but below market price ind-2 held on to these properties and in 20xx sold of them at his cost to emp-1 or co-19 even though the property prices were going up indicating that he was doing a favor emp-1 transferred the properties under his name to co-19 without exchange of money the properties were then sold at market price in 20xx and 20xx with a total net gain of dollar_figure using the party contact procedure agent inquired ind-2 about his involvement in these properties ind-2 stated that he purchased the seven properties for long term investments he resold properties back to the emp-1s the one he did not mention was address he also stated emp-1 requested that sell these homes back to ind-3 and her the homes were sold to them for the same price that had purchased them for plus closing costs emp-1 stated that she had board approval to purchase these homes and that they were passed the hud timeline for directors and officers for a non profit to make these purchases at that point in time the homes had not had any rapid rise in appreciation and the market_value of the homes was approximately what resold them for naeeennnnnee b be-n--- ---2 b b b b b b issue category b co-33 in 20xx over 2-month period checks were written out to co-33 co-19 for employee training education totaling dollar_figure dollar_figure co-19 was the d b a of co-19 an entity owned by ind-3 emp-1s org provided invoices from co-19 covering the period from january thru mid-june of 20xx the invoices indicated the services were what she would normally do as the executive director of org form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form 886-a explanation of items rev date name of organization taxpayer org tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 2oxx and 20xx while emp-1 held a fulltime key-employee position at org and emp-1 was working as a construction contractor as the sole-owner of co-45 the invoices indicated one or both of them provided up to hours of services a day seven days a week her job contract with org was dollar_figure per year or dollar_figure per hour the service rate charged by co-19 was dollar_figure per hour regardless of the type of services provided training employees meeting with clients upgrading computer programs working with computer crash etc a study of the credit card charges indicated the following charges were made from xx through xx type of charges store name of charges amount from to of charges amount from to food beverages various various gas best buy costco wholesale supplies officemax office depot etc department stores bbb 1xx and homelife w dollar_figure landscape etc furniture store travel misc salon services days on the road purchased and then retumed months later inland wholesale nursery lowes american furniture store variou sec_5 co-32 starting on every charge represents some times spent by the individual making the charge for example a charge for gas may be to minutes while a charge for meal can be anywhere from to hours from through while performing her full-time duties at org and providing to hours of additional work under co-19 emp-1 entertained others over a meal times purchased ga sec_5 times purchased supplies and other items over times purchased and retumed some items at department stores twice purchased landscape materials_and_supplies twice purchased furniture once and traveled out of town for days she also visited co-32 times for salon services these charges indicated it was impossible for her to provide to hours of additional services per day while performing her full-time job in accordance with her contract agreement it was unusual that the services were not provided before or after the six months there were no records of board oversight or approval for hiring or paying co-19 on xx emp-1 made a dollar_figure transfer from one of org's bank account to co-19 for services rendered from november 20xx through september 20xx billings were for digital design of it was unusual that services for homes scanning supervision coordination general services etc form 886-a department of the treasury-intemal revenue service page of form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx eleven months presumably billed monthly were not paid as the bills were received but rather requested a wire transfer after the th month it was also unusual that there were no payments for such services before or after the months of billing on xx a dollar_figure check was issued to co-19 for employee - training education org was unable to provide invoice for this payment b b b issue category b co-34 org contracted co-46 co-2 to do most of its construction works one of them was to develop the housing project know as co-30 as the key-employee of org emp-1 was involved with the negotiation process for org she entered a separate agreement just below the original contract with co-46 on xx which states agreement between emp-1 ind-5 per this contract total due to ind-5 dollar_figuredollar_figure site supervision bonus dollar_figuredollar_figure dollar_figuredollar_figure due upon completion of proj total due to emp-1 dollar_figuredollar_figure due upon completion of project this agreement indicated the abuse of her power and the disregard for her fiduciary duty to org the entire payment she would have received from co-46 would be a form of excess_benefit to her b b wv b b b b b issue category b co-35 org contracted with co-35 co-35 for consulting services with compensations based on the number of closed down payment assistance program dpap cases based on all available records agent summarized the following findings effective xx org entered into a consulting agreement with co-35 ceo signed as president of org and ind-6 signed as director of co-35 the services to be provided were marketing and promoting the org down payment assistance program to lending institutions builders and real_estate professionals throughout form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items tax identification_number year period ended schedule number or exhibit 19xx 19xx 20xx 20xx 20xx 20xx and 20xx the united_states in addition provide recommendation on other housing projects and programs the commission was at dollar_figure per closed dpap case org made payments from xx through xx totaling dollar_figure org was unable to provide records to substantiate the services received most of the cancelled checks were endorsed by ind-4 the service’s records indicated that the ein for co-35 international company care of ind-4 was established in september 19xx the month the contract was signed the service records indicated co-35 filed forms for the years ending august 20xx it also filed form sec_941 and paid taxes in the first quarters of and 20xx with no taxes paid 20xx also the period co-35 was receiving payments from org this indicates co-35 was formed because of the contract with org the state corporate records indicated co-35 was incorporated on 9xx with ind-4 as the president the status of the corporation was inactive - suspended and the last complete statement file date was 20xx it appeared that co-35 was created solely for the contract agreement with org there was no formal termination record by either party using the party contact procedure agent inquired about the service arrangement it had with org on behalf of co-35 ind-4 made the following statements services - provided marketing service for the org down payment assistance program and did real_estate consulting the marketing was based on the contacts and presentations to the real_estate professionals such as a realty offices b members of state national association of realtors car narm members of association of realtors nar d members of mortgage lenders associatioions spelling error e members of mortgage banker associations members of builder industry associations f contracts - co-35 provided the same copy as org statements bills invoices - there are no statements bills or invoices as org did the accounting and remitted on the number of applications cases that were received and closed per contract form 886-a page of department of the treasury-intemal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx zoxx 20xx 20xx 20xx and 20xx termination - i cannot recover the written termination notice to my recollection the written notice was very brief intent to terminate the contract and effective date the written notice in person at the time by org executive officer it only contained the statement of was informed also beside b b b b b b b issue category b co-36 inc org contracted with co-36 co-36 for consulting services with compensations appeared to have been based on the number of closed dpap cases based on all available records agent summarized the following findings the service_contract was not available there were no records for board members discussing negotiating evaluating or approving the contract or payments the payments appeared to have been based on dollar_figure per dpap c rate dropped down to dollar_figure per dpap closing in early 20xx and dollar_figure losing in 20xx and 20xx the in the remainder of 20xx the corporation was set-up on xx months before the first payment was made the service records indicated the corporation was established in april 20xx only days before the first payment was made the corporate records did not indicate the president name however during a discussion about these entities org stated that co-36 was also under ind-2’s control the payments were from may 20xx through march 20xx and totaled dollar_figure bills or invoices available yet there were no all checks made out to co-36 were signed by emp-1 the cancelled checks indicated all were endorsed with hand written for deposit only except for one check which was endorsed with a deposit stamp the service records indicated corporate returns were filed for the years ending may 20xx 20xx and 20xx and dollar_figure dollar_figure and dollar_figure taxes were paid respectively no filed implying that there were no paid employees providing the contracted services the revenues for xx were dollar_figure below xx were dollar_figure above and xx were dollar_figure above the ' or higher payments from org expenses categorized as other deductions were at payroll returns were orm 886-a page of zf department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx and 20xx 20xx these records implied that the entity was formed to receive the payments from org primary and the deductions were inconsistent with a consulting business b b 7-e-------- b ---------- b b issue category b co-37 b b org contracted with co-37 co-37 for consulting services with compensations based on the number of closed down payment assistance program dpap cases based on all available records agent summarized the following findings the contract was signed by ceo as president chairman of the board_of org and ind-2 as president of co-37 the services to be provided were marketing and promoting the org down payment assistance program to lending institutions builders and real_estate community in addition consultant will work with org on a variety of housing programs and projects that will fit the org’s goals and will be the basis of business diversification for org the commission was at dollar_figure per closed dpap case and increased to dollar_figure with one line statement that effective august 20xx the co-37 development contract shall be increased from dollar_figure per closed transaction to dollar_figure per closed transaction on the org down payment assistance program in the corporate minutes of xx the effective date of the contract was xx and yet the first payment was on xx with no apparent catch-up payments for the first months there were no records for board members discussing negotiating evaluating or approving this contract the corporation was set-up by ind-2 days before the first payment was made in other words the contract was signed before the corporation existed and the corporation was formed for the purpose of collecting funds the service records indicated the corporation was established in may 19xx also months after the contract was signed yet the payments covered year period from may 19xx through april 20xx and totaled dollar_figure there were only monthly statements of accomplishments available org’s general ledgers indicated little or no dpap business came from the names of entities ind-2 mentioned as under negotiation for increase future referral for dpap all checks made out to co-37 investments were signed by emp-1 form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx the cancelled checks indicated ind-2 endorsed many of the checks and the remaining checks were endorsed with a hand written phrase for deposit only or co-37 acct signifying that there was no formal deposit stamp the service records indicated only corporate returns were filed for the years ending may 20xx and 20xx and no payroll returns were filed this implied that there were no paid employees and supported the theory that it was formed for the contract with org only org provided letters from ind-2 as the president of co-37 the letter dated xx xx and xx were addressed to emp-1 and the letterhead simply stated co-37 without any address or phone numbers the letters began with number of dpap transactions summarized as follows aug 20xx__ total number of applications total number of grants funded payment due at dollar_figure per case letter date gl payment_date o9 xxixx xx xx xx xx xx sep 20xx oct 20xx the payment for august was made days after the letter while the payments for september and october were actually days before the letter date the delay indicates that emp-1 or someone who normally issuing the check sought approval before making the increase in payment the other payments indicate these payments were made automatically without consideration of whether reasonabie services were received in retum the letter dated explained the increase with the statement that the payment due represents an increase of dollar_figure per file based on our agreement to increase to compensation after co-37 exceeded dollar_figure funded org grants based on the general ledgers the funded cases were around big_number as of xx the contract effective xx did not have a statement for increase in commission agent requested amendments to all the contracts and received an annual board_of directors meeting dated 20xx that was not signed which simply stated that co-35 and co-38 contracts were terminated and the payments to co-37 would be increased by dollar_figure per dpap closing the letters mentioned about discussing negotiating and obtaining contracts for org with about realtors and financial institutes agent searched the general ledgers and found of them with following transactions 19xx 19xx cco-9 20xx 20xx 20xx 20xx 20xx total pram fees inc of tran sec_29 _ form 886-a department of the treasury-internal revenue service page of form 886-a rev date name of organization t axpayer j org explanation of items tax identification_number year period ended schedule number or exhibit 19xx 19xx 20xx 20xx _20xx 20xx and 20xx of funded fees inc of trans of funded fees inc of trans of funded m fees inc of trans of gifts funded one unusual matter in the table above was that there were dollar_figure program fees earned through co-9 with a possible transactions but no records of org gifts for these transactions the service records indicated ind-2 earned w-2_wages from co-9 in calendar years 19xx and 20xx the letters also mentioned other services as follows co-37 is developing several affordable housing projects for org the first tow projects are in county and will be for first time homebuyers the prelim injary information has been provided to org under a different cover within xx letter the affordable housing projects that co-37 is developing with org are moving forward the first two projects are in county homes both projects are for first time homebuyers the communities will provide housing for families between to of the medium income the sales prices for both projects are approximately dollar_figure below the completion in the area the scheduled start dates for these projects are january 20xx with the first units being completed in march of 20xx co-37 has had preliminary the apartment community the project will be a quality of live development target groups for this development will be handicapped adults and senior citizens the population that we are aiming at providing affordable housing for it between to of the medium income and is a high-risk population we have located two sites for this development and are currently negotiating with the owners on purchasing the sites the project will focus on a quality of life community the arc will provide all the support services and org will form 886-a department of the treasury-internal revenue service page of 30_ form 886-a rev date name of sauiaioalaaeet org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx own and operate the project as we progress with this development will provide you with additional information on this development co-37 is currently working on several multi-family projects for org the projects are located in city and consist of a forty-unit apartment building and an 84-unit mobile home park both projects provide housing for very low- to-low income families as we progress with our due diligence will provide org with the project information within the xx letter emphasis added ind-2 indicated paying emp-1s in his letter dated xx to the lawyers for the lawsuit between org and emp-1s that was later dismissed with prejudice there was no formal termination record by either party using the party contact procedure agent inquired about the service arrangement it had with org on behalf of co-37 ind-2 made the following statements in a letter without signing the letter services - the primary services from 19xx to 20xx was the development of their down payment assistance program documents and the marketing concept this included the down payment assistance marketing materials the development of a marketing program aimed at builders lenders and realtors contracts - i do not have a copy has provided your office with the original document it is my understanding that org’s legal staff statements bills invoices - the statements bills invoices and receipts for co-37 investments were the checks paid_by org to co-37 investments thru their accounting department it is my understanding that you have these checks termination - the contract was terminated by mutual consent the services under that structure were no longer required for the development of the marketing program guidelines conn rennnnenn b b b b b b b issue category b co-38 org contracted with co-38 for consulting services with compensations based on the number of closed dpap cases based on all available records agent summarized the following findings form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization t axpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx the effective date of the contract wa sec_2 signed by emp-1 as executive director of org and emp-5 as director of co-38 the services to be provided were marketing and promoting the org down payment assistance program to lending institutions builders and real_estate professionals throughout the united_states this also includes but not limited to assisting in the development and planning of acquisition of other housing projects and programs there were no records for board members discussing negotiating evaluating or approving this contract the commission was at dollar_figure per closed dpap case the corporation was set-up by ind-2 on xx one month before the first payment was made and one week before the contract was signed the service’s records indicated that ein for co-38 a state corp was established in january 20xx the month before the contract was signed the state corporate records indicated co-38 inc was incorporated on xx with ind-2 as the registered agent the status of the corporation was inactive - forfeited and the franchise tax board forfeiture took place on xx the service records indicated corporate returns were filed for the years ending january 20xx 20xx and 20xx and taxes paid were dollar_figure dollar_figure and dollar_figure respectively no payroll returns were filed implying that there were no paid employees providing the contracted services org made payments from xx through xx totaling dollar_figure covering 5-month period from january through may 20xx org was unable to provide records to substantiate the services received all checks made out to co-38 were signed by emp-1 the cancelled checks indicated ind-2 endorsed all the checks the minutes of the board meeting dated xx indicated the contract was terminated with no documented discussions for the reasons of termination there was no formal termination record by either party ind-2 indicated paying emp-1 in his letter dated xx to the lawyers for the lawsuit between org and emp-1s that was later dismissed with prejudice form 886-a page of department of the treasury-internal revenue service a form 886-a rev date name of organization taxpayer org schedule number or exhibit explanation of items tax ldentification number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx using the party contact proced ure agent inquired about the service arrangement it had with org on behalf of co-38 ind-2 made the following statements in a letter without signing the letter services - the primary services from 19xx to 20xx was the development of their down payment assistance program documents structure of the internal document flow procedures and the marketing concept this included the down payment assistance format document internal forms and internal procedures it is my understanding that org’s legal staff contracts - i do not have a copy has provided your office with the original document statements bills invoices - the statements bills invoices and receipts for co-38 were the checks paid_by org to co-38s thru their accounting department it is my understanding that you have these checks termination - the contract was terminated by mutual consent the services under that structure were no longer required for the development of the program documents procedures or policies for the program co-37 co-38 co-36 month co-35 xx jun-xxx jul-xx agent made a side-by- additional facts the following tab indicated le list out the payments made to these entities within the months woneeen- ne-- b to b b to b to b to b to issue category b overall form 886-a side analysis of the consulting fees paid to the entities and observed total by month page of total by -xx xx juun-xx xx xx department of the treasury-internal revenue service corm tax identification_number year period ended rev date explanation of items meen name of organization taxpayer no 19xx 20xx 20xx 20xx and 20xx org in above month in below month in above month feb-xx xx xx oct-xx nov-xx dec-xx jan-xx -xx xx jun-xx jul-xx in below month ski form 886-a page of department of the treasury-internal revenue service schedule number or exhibit name of organization taxpayer ean ey ry org explanation of items tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx mar-xx the payments to c o-38 overlapped with payments to co-37 there were no payments to co-37 in february april and june the payment in march 20xx appeared to include a catch- up payment for february it appeared that during these few months either co-38 or co-37 would be paid per dpap closing but not both the rate of payment to co-35 was at dollar_figure per dpap closing while co-37 and co-38 were at dollar_figure per dpap closing when the decision was made to increase the rate of payment to co-37 to dollar_figure the contracts to co-35 and co-38 were terminated and payments stopped simultaneously it is understandable for co-38 to accept this arrangement because its owner is the same as co-37 however it is inconceivable that co-35 would go for this arrangement without any complain since the owner was ind-4 not ind-2 the payment to co-36 began the month after the last payment to co-37 and at the same rate of dollar_figure per dpap closing payments for dpap closing in august thru december 20xx march 20xx may 20xx and from july 20xx on were not paid to co-36 and there were no catch-up payments this implied that it did not matter to co-36 that org did not comply with the signed agreement the payments in 20xx appeared to have no relation with the dpap closings using the party contact procedure agent i relations ind-2 had has with org and its key- ind-2 made the following statements nquired about the business and personal individuals for the projects he was involved in dpap - the development of the down payment assistance program this included developing the documents policies procedures and marketing program from my understanding still being used and marketed by org ceo publicly claimed that he came up with this program city of city dpap - the development of governmental relationship between org and the city of city in managing the down payment assistance program for the city the project time line was approximately three months to develop the procedures and policies the program from what understand is still being managed by org org did not mention that it has this program and there were no financial records with the city of city org offices - the purchase of the org corporate office in city broker of record for the purchase of the facility the commission was credited back to org at the request of org was the form 886-a page of 35_ department of the treasury-internal revenue service schedule number or exhibit explanation of items tax identification_number year period ended form 886-a rev date name of organization taxpayer org 19xx 19xx 20xx 20xx 20xx and 20xx 20xx co homes - development of a builder non-profit partnership between org and co homes the relationship was terminated by org org and co reached an agreement the termination letter and agreement is on record with org at their corporate office ind-2 wa sec_1 owner of co when he was doing all these works which hat was he wearing owner of co owner of co-37 owner of co- owner of co-36 or a volunteer of org foreclosure prevention program - the development of a prevention program for families ready to lose their homes in foreclosure this program from what understand is currently being used by org org never mentioned it had this program and the financial records did not indicate that it existed home buyer education program - the development of a homebuyer education program for home buyers this program consisted of the home buying process finding a sales agent builder and lender then going thru the process the purpose of the program was to develop home owners who would understand the process this program from what understand is well org did not educate home buyers since the beginning because hud did not require it to do so still being used by org ind-2 added the following note to this section of his response note started as a consultant for org in 19xx and continued to do various projects for them do not remember all the projects or the specific date timelines this appeared to be he did not remember what he did for dollar_figure he the most accurate statement of all earned from may 19xx through march 20xx he did not even remember that the first contract he signed under co-37 was on xx and supposedly providing his services since then in regards to his relation with ceo ind-2 stated my relationship with ceo has been as a consultant for org as well as a member of the co-43 have know ceo since he was the executive director for the co-43 think this is approximately years in regards to his relation with emp-1 ind-2 stated i have personally and professionally know n emp-1 through my association and work with the city of 24s redevelopment department as well as thru org became both a personal and professional friend ended the professional and personal relationship in may 20xx when learned of emp-1’s alleged improprieties involving activities related to org using the party contact procedure agent inquired about the business and personal relations ind-4 had has with org and its key-individuals ind-4 stated form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items tax identification_number schedule number or exhibit year period ended 19xx 19xx 2oxx 20xx 20xx 20xx and 20xx besides org contracts have had no business relationship with org officers have known org founder ceo since early ‘90s he sought consultation regarding trans-portable emission fees issue at the time worked for co-49 co-49 air resource board arb had raised the issue to charge fees for construction vehicle travel from co-20 to county county acted as his real_estate broker when he purchased his current residence we are neighbors and family friends for each other in response to the 80-acre land in city ind-4 stated in july 20xx loaned dollar_figure to org to close the escrow this loan has been paid off there is no contract for this between org and me what ind-4 failed to mention in his letter was that starting in july 20xx he held corporate business_credit cards of org and began making charges in august 20xx for meals office supplies electronic goods etc from august through december 20xx his charges totaled to about dollar_figure in addition he is the president of co-50 and this entity is providing consulting services to org at dollar_figure per month from july through december 20xx all-in-one received dollar_figure in fees and reimbursements all the facts collectively imply that the payments to there entities were for the primary purpose of funneling funds out of org for someone's personal gain ceo and or emp-1 were aware of the purpose of the transfers and the bevergreenfactors including him herself overall operational control under part v of form_990 for list of officers directors trustees and key employees org listed the following individuals ceo emp-1 dir-1 dir-2 name dollar_figure as needed hrstwk hrsiwk hrstwk hrs wk 20xx 20xx 20xx 20xx 20xx 19xx title 19xx yes yes under part of schedule a for compensation of the five highest paid employees other than board_of dir as needed as needed yes yes as needed hrs wk hrs wk hrs wk dir-3 dir-4 pres chair exec dir board_of dir board_of dir board_of dir officers directors and trustees org listed the following individuals form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items tax identification_number schedule number or exhibit year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx name emp-1 emp-3 as part of its letterhead org listed its board members and advisory board members the title controller office manager 20xx 20xx 20xx 20xx 19xx 19xx 20xx letterheads used in 19xx through 20xx are summarized below title co in feb title co in sep 20xx title co in sep 19xx __ individual name board_of directors ceo emp-1 emp-2 dir-2 dir-1 dir-4 dir-5 advisory board same vice chairman sec not listed not listed not listed same same not listed same not listed public mbr of org pub mbr-org not listed chairman of org exec off co-43 not listed public mbr of org public mbr of org public mbr of org not jisted not listed same not listed not listed same same not listed not listed same 20xx title co in aug 20xx mbr of congress 28th district mbr of congress 41st district not listed dir-6 dir-7 dir-8 not listed assemblyman not listed same same same same same same mbr of congress 42nd district former mbr state assy past pres co-51 ‘co-51 past pres co-51 past pres co-51 same dir-9 mbr state assy same same same dir-13 dir-14 dir-15 dir-16 not listed not listed not listed exec vp not listed not listed not listed exec dir ca state allocation board cco-10 co-14 co-2 prof of gov't state local gov't dir-10 dir-11 dir-12 co-54 pres co-43 ceo co-43 of orange county former state housina director former same past pres co-43 of city state co-54 department of the treasury-internal revenue service co-52 same co-53 same same same same same exec off co-43 dir-19 dir-20 same same same same same same same same board mbr dir-18 dir-17 same same same same ‘ page of form 886-a same same same co-59 schedule number or exhibit explanation of items name of organization taxpayer tax identification_number year period ended form 886-a rev date org 19xx 19xx 2oxx 20xx 20xx 20xx and 20xx same same city of city past pres co-55 same _ dir-21 dir-52 city of city city manager city same same same same same same co-57 co-43 same same same same same same same same same same dir-22 dir-23 dir-24 dir-25 dir-26 dir-27 dir-28 dir-29 dir-30 dir-31 dir-32 dir-34 city of city pres co-55 co-56 co-57 co-58 county treasurer-tax collector not listed co-60 co-61 co-62 co-63 of co-43 city of city chairperson co-64 ceo co-43 of co-65 former councilmbr city of city co-60 co-67 same same same same same same same same same same county auditor collector same same same co-63 same same __ same same same same same same same same same co-66 co-68 co-69 dir-38 dir-39 dir-40 not listed not listed not listed __ _ dir-35 a dir-36 dir-37 deputy ass't- sec same same exec off same co-72 same co-73 same co-74 same co-75 ret same co-76 co-70 same same strategic policy analyst med dir co-71 attorney at law dir-45 dir-46 dir-47 dir-48 dan davis dir-50 dir-51 not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed not listed dir-41 dir-42 dir-43 dir-44 same same same same same same same the letterheads indicated that ceo was the chairman president throughout the years emp-1 was listed as vice chairman secretary in 20xx emp-2 appeared in the 19xx letterhead as a public member’ forms and emp-2 was the highest paid individual in 19xx with dollar_figure earning in in 19xx org only issued d-4 was the form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form eon date exp lanation of items 886-a name of organization taxpayer oe 19xx 19xx 20xx tax identification_number year period ended 20xx 20xx 20xx and 20xx highest paid individual with dollar_figure earning and emp-1 was the highest paid individual with dollar_figure in earning the forms and w-2 for 19xx indicated their earnings as dollar_figure for emp-1 dollar_figure for emp-2 and dollar_figure for ind-4 there were other board members however the listing of these board members was inconsistent with the ones listed on forms there were to advisory board members throughout the years but none of them were listed on the forms agent requested minutes of board_of director's meetings within the calendar years 20xx through august 20xx but was told that none of the minutes were available emp-1 was fired by ceo in mid-20xx org claimed that emp-1 destroyed records failed to keep proper records or took records with her agent mentioned that ceo was all along the president of org and he would have copies there was no response in addition ceo took over the management since he fired emp-1 more than one year passed and yet org was not able to produce a single minutes of board meetings in response to substantial payments to some consultants org provided minutes of annual board_of directors meeting dated september 20xx without approval signature the entire body of the minutes read as follows the annual meeting of the board_of directors of org was held at the corporate offices at address city state the meeting was held on tuesday september 20xx pincite p m the meeting was called to order by ceo chairman directors present were ceo and dir-2 the chairman announced that a quorum of the directors was present and that the meeting having been duly convevergreend was ready to proceed with its business motion were made seconded and unanimously approved as follows o sec_4 that the board_of directors shall be expanded to members that ceo shail be elected to the board_of directors that emp-1 shall be elected to the board_of directors that dir-2 shall be elected to the board_of directors that dir-7 shall be elected to the board_of directors that dir-4 shall be elected to the board_of directors form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items tax identification_number year period ended name of organization taxpayer org 19xx 19xx 2oxx 20xx 20xx 20xx and 20xx schedule number or exhibit a motion was made seconded and unanimously approved to elect officers of the board as follows a b c d e chairman vice-chairman secretary member-at-large member-at-large member-at-large ceo emp-1 dir-2 dir-4 dir-1 additional motions were made seconded and unanimously approved as follows that the minutes of the previous meeting of directors be approved no date was provided that org employees shall be offered the option of participating in a 4xxk program with no employer_contribution that the executive director of org shall be authorized to sign on behalf of org for a line of credit at co-15 the general ledgers indicated a dollar_figure loan was taken out in 19xx which was then converted into line of credit with co-15 by the end of the year no new line of credit was recorded in 20xx that org shall approve the purchase of the new org building located address which includes the vacant land adjacent to this address for additional parking according to the property records the purchase date was on 20xx even with the shortest escrow days days the decision to purchase a dollar_figure property was made in early march 20xx this indicated that even a major expenditure did not require a formal review and approval by the board that the executive director shall be authorized to sign the construction_contract with co-46 for address the first payment to co-46 was on 20xx that org shall approve the lease agreement for co-43 to lease big_number square feet of office space at address in a follow-up letter dated 20xx co-43 indicated mailing the final lease agreement to org on xx but had not received a fully executed original from org in form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx other words there was no lease for the board members to approve during this meeting the lease was signed by ceo as president and emp-1 as the executive director on xx the general ledgers indicated org rented the old location through november 20xx that org shall purchase one property to be made available for rental purposes with co-20’s clients the property was purchased in september 20xx the lease with co-20 was executed on 20xx by emp-1 as the executive director see activity above for matters related to this property that org shall continue participation with the county housing authority on the homeownership program that org shall proceed with negotiations with co-26 estates to enter into a property management agreement to mange the homeowners associations that org shall submit the recertification application to hud that org shall participate with co-77 developer on the projects know as co-78 city and classic valley view city see activity above for matters related to these properties that org shall proceed in locating an alternative site for the org arc project in the city of city that org shall terminate the contracts with co-35 and co-38 see issue - inurement and private benefits for information related to these entities that effective august 20xx the co-37 development contract shall be increased from dollar_figure per closed transaction to dollar_figure per closed transaction on the org down payment assistance program see issue - inurement and private benefits for information related to this entity that org board_of directors approves a bonus compensation_for the executive director in the amount of dollar_figuredollar_figure she was earning around dollar_figuredollar_figure per year in accordance with her service_contract except for 20xx her form_w-2 for 20xx indicated dollar_figure in total compensation there being no further business to come before the board_of directors a motion was made seconded and unanimously approved to adjourn the meeting pincite p m form 886-a page of department of the treasury-intemnal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 2zoxx 20xx 20xx 20xx and 20xx emp-1 secretary date the following inconsistencies are observed with the minutes and other actions described above the minutes discusses about matters that took place over several years as indicated by agent's inserts within ‘ ’ brackets article i sec_2 of the bylaws states the authorized number of directors shall be no fewer than five and no more than fifteen the minutes indicates it was less than _ before this meeting and forms indicate the number of directors were below minimun requirement for most of the years under examination article il section of the bylaws states the board shall hold a regular meeting each year ata location and time previously designated by the board to elect directors choose officers consider matters of organization and transact other business as desired the bylaws was silent on when the annual meeting was to be held the silence itself was unusual because the bylaws agent years as an exempt_organization specialist always specify when the reviewed during her’ annual meetings wourd be held the minutes above did not mention when the previous annual meeting was or when the next annual meeting would take place article ill sec_4 of the bylaws states any officer chosen by the board may be removed at any time with or without cause or notice by the board emp-1 was hired and fired by ceo not the board this action would have been in compliance with article ill sec_4 of the bylaws if ceo was the only director but would be out of compliance with article il sec_2 article v sec_4 of the bylaws states the chief financial officer shall cause the accounting books_and_records of the corporation to be audited annually by an independent accountant selected by the board and shall cause an annual report to be sent to the directors within one hundred twenty days after the end of the corporation's fiscal_year the annual meeting did not discuss org’s financial status other records indicated that the financial records were not formally audited throughout the years ceo’ calendars ceo’ calendars for the years 19xx through 20xx indicated ceo had ' inthe month period the names of the other calendars indicating that ceo never had any meeting with these individuals who should have been overseeing his and org’s actions and activities board members were not observed in the meetings with emp-1 form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items name of organization taxpayer tax identification_number org schedule number or exhibit year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx the only reference to the board was the phrase org lunch for board entered on xx the dollar_figure bill was recorded under tradeshows conferences account with the memo heart of org luncheon xx assuming it cost about dollar_figure per person there would have been individuals at the luncheon org issued forms w-2 in 19xx with one as little as dollar_figure and there were individuals earning less than dollar_figure org records indicated it only had board members implying that the luncheon was for employees of org rather than a board meeting the calendar for xx was blank even though ceo supposedly had an annual meeting with org’s board members throughout the months there was no entry for org’s annual board meeting all facts indicated that ceo had the overall contro of org while emp-1 had the day-to-day operational control other directors or advisory board members did not appear to be involved in any of org’s activities laws primary applicable to issue law internal_revenue_code the code sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual the income_tax regulations the regulations sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that the regulations sec_1_501_c_3_-1 of provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests the regulations sec_1_501_c_3_-1 provides that the term charitable includes relief of the poor and distressed or underprivileged lessening of the burdens of government and promotion of social welfare by conducting programs to combat community deterioration and juvenile delinquency the regulations sec_1_501_c_3_-1 defines the term educational for the purposes of sec_501 of the code as including the instruction of the public on subjects useful to the individual and beneficial to the community the regulations sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 of the code if it is organized and operated exclusively for one or form 886-a page of department of the treasury-internal revenue service name of organization taxpayer explanation of items tax identification_number year period ended schedule number or exhibit form 886-a rev date org 19xx 19xx 20xx 20xx 20xx 20xx and 20xx more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals the regulations sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision of this subparagraph unless it serves a public rather than a private interest the regulations sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 of the code because the primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 of the code easter house cl_ct pincite in american campaign academy v commissioner 92t c the court held that an organization that operated a schoo to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve department of the treasury-interal revenue service page of form 886-a form 886-a rev date name of organization taxpayer org explanation of items tax identification_number schedule number or exhibit year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other nonprofit_organizations and shops was operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence given by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from a community of craftsmen it did not market the kinds of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interest because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes revrul_2006_27 discusses three examples of organizations providing downpayment assistance and whether each qualified as an organization described in sec_501 of the code situation describes x a non-profit corporation that helps low-income individuals and families purchase decent safe and sanitary homes throughout the metropolitan area in which it is located as a substantial part of its activities x makes assistance available exclusively to low-income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home individuals are eligible to receive assistance from the downpayment assistance program if they are low-income individuals have the employment history and financial history necessary to qualify for a mortgage and would so qualify but for the lack of a down payment to fund its down payment assistance program and other activities the organization conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation x’s grantmaking process is structured to ensure that its staff awarding grants does not know the identity of the party selling the home to the grant applicant or the identities of any other parties such as real_estate agents or developers who may receive a financial benefit from the sale the staff also does not know whether any of the interested parties to the transaction have been solicited for contributions to the organization or have made pledges or actual contributions to the organization further the organization does not accept any contributions contingent on the sale of a particular property or properties form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanation of items tax identification_number year period ended name of organization taxpayer 19xx 19xx 20xx org 20xx 20xx 20xx and 20xx in situation the revenue_ruling held the organization qualifies for exemption because its purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes the way the organization conducts its down payment assistance program establishes that its primary purpose is to address the needs of its low-income grantees the organization conducts a broad based fundraising program and receives support from a wide array of sources their policies of ensuring that its grantmaking staff does not know the identity or contributor status of the party selling the home to the grant applicant or any other party who may receive a financial benefit from the sale and of not accepting contributions contingent on the sale of any particular properties ensure that it is not beholden to any particular donors or other supporters whose interest may conflict with that of the low-income buyers the organization is working to help in situation y is a nonprofit corporation that is like x in all respects as set forth in situation except as follows under y’s grantmaking procedures y’s staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with finally y does not each of these transactions and the amount of the home seller's payment to y conduct a broad based fundraising campaign to attract financial support rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y's down payment assistance in situation the revenue_ruling held y does not qualify as an organization described in sec_501 to finance its down payment assistance activities y relies on sellers and other real- estate related businesses that stand to benefit from the transactions y facilitates furthermore in deciding whether to provide assistance to a low-income applicant y’s grantmaking staff knows the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested_party is willing to make a payment to y y's receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y’s reliance on these contributions for most of its funding indicate that the benefit to the home seller is a critical aspect of y’s operations n this is like the organization considered in easter house which received all of its support from respect y fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy y is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 department of the treasury-internal revenue service form 886-a page of form 886-a rev date tax identification_number year period ended name of organization taxpayer explanation of items schedule number or exhibit org 19xx 19xx 2oxx 20xx 20xx 20xx and 20xx in situation z is a nonprofit corporation formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families as a substantial part of its activities z makes down payment assistance available to eligible home z also offers financial counseling buyers who wish to purchase the newly-constructed units from z seminars and conducts other educational activities to help prepare potential low and moderate- income home buyers for the responsibility of home ownership to fund its down payment assistance program and other activities z conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation the revenue_ruling held that although z does not limit its down payment assistance program to low-income recipients z's down payment assistance program still serves a charitable purpose described in sec_501 because it combats community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs through a combination of counseling and financial assistance z helps low and moderate-income families in that area to acquire decent safe and sanitary housing and to prepare for the responsibilities of home ownership in this respect z is like the organization described in situation of revrul_70_585 because z is operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 the revenue_ruling concluded that down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from such home buyers’ gross incomes as gifts under sec_102 the benefits provided to the home buyers in these circumstances are sufficiently removed from the interests of any home sellers or sales agents that they proceed from a detached and disinterested generosity on the part of the donor organization and such grants lack the indicia of a rebate price adjustment or quid pro quo in situation the organization is not operated exclusively for charitable purposes incident to a sale and consequently does not qualify for exemption from federal_income_tax as an organization described in sec_501 in issuing revrul_2006_27 the service issued information_release among other things this information_release advised of reports of other government agencies with regard to seller-financed downpayment assistance programs as follows a date report entitled an examination of downpayment gift programs administered by non-profit organizations commissioned by the u s department of housing and urban development hud found that seller-funded down-payment assistance has led to underwriting problems and resulted in an increase in the effective form 886-a page of department of the treasury-internal revenue service form 886-a rev date tax identification_number year period ended name of organization t axpayer org explanation of item sec_12 19xx 19xx 2oxx 20xx 20xx 20xx and 20xx schedule number or exhibit cost of homeownership a report from date entitled mortgage financing additional action needed to manage risks of fha-insured loans with down payment assistance conducted by the u s government accountability office gao found similar results revrul_67_138 1967_1_cb_129 holds that a nonprofit organization created to help low income persons obtain adequate and affordable housing may be exempt from federal_income_tax under sec_501 of the code because it relieves the poor and distressed or underprivileged it describes the organization's activities which are directed toward assisting low-income families obtain improved housing as conducting a training course relative to various aspects of housebuilding and homeownership coordinating and supervising joint construction endeavors purchasing building sites for resale at cost and lending aid in obtaining home construction loans no charge is made for any of these services revrul_70_585 1970_2_cb_115 provides that nonprofit housing organizations created to aid low and moderate income families by lessening neighborhood tensions eliminating prejudice and discrimination and combating community deterioration may qualify for exemption under sec_501 of the code revrul_85_1 1985_1_cb_177 and revrul_85_2 1985_1_cb_178 provide that the criteria to be used to determine whether or not an activity is lessening the burdens of government are first whether the governmental_unit considers the organization’s activities to be its burden and second whether these activities actually lessen the burden of the governmental_unit revrul_68_17 1968_1_cb_247 provides that a nonprofit organization formed to aid low-income families living in deteriorating neighborhoods in improving their homes may qualify for exemption from federal_income_tax under sec_501 of the code the organization's membership consists of other nonprofit institutions neighborhood groups and individuals to accomplish its purposes a model demonstration housing program is conducted by the organization it is financed in part by a grant from the department of housing and urban development under section of the housing act of u s c a the objects of the demonstration program are to test the feasibility cost and procedural and financial aspects of providing housing for low-income families through the acquisition rehabilitation and resale or lease of residential structures in a deteriorating neighborhood homes rehabilitated by the organization in the model demonstration program are sold or leased to low-income or displaced families on a nonprofit basis the organization does no new_construction revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable because they relieve the poor and distressed as described in the regulation sec_1_501_c_3_-1 the procedure also describes the facts-and-circumstances test that will apply to determine when organizations that fall form 886-a page of department of the treasury-internal revenue service forn 886-a rev date name of organization t axpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx outside the safe_harbor will still be considered charitable organizations that offer relief to the poor and distressed it also clarifies that housing organizations may rely on other charitable purposes to qualify for recognition of exemption from income_tax as the code sec_501 organizations sec_2 of the revenue_procedure provides the background of safe_harbor the pertinent subsections are summarized as follows section dollar_figure of the revenue_procedure provides that poor and distressed beneficiaries must be needy in the sense that they cannot afford the necessities of life and demonstrate an inability to secure adequate housing under all the facts and circumstances to determine whether they are poor and distressed within the meaning of regs c -1 d section dollar_figure acknowledges the existence of a national housing policy to maintain a commitment to provide decent safe and sanitary housing for every american family as reflected in federal housing acts not all beneficiaries of these housing acts however are necessarily poor and distressed within the meaning of regs c -1 d section dollar_figure of the safe_harbor provides that a limited number of housing units may have residents with above the low-income limits in order to assist in the social and economic integration of the poorer residents and thereby further the organization’s charitable purposes to avoid giving undue assistance to those who can otherwise afford safe decent and sanitary housing the safe_harbor requires occupancy by significant levels of both very low-income and low-income families section dollar_figure of the safe_harbor provides that to be recognized as exempt from income_tax under sec_501 a low-income_housing organization must not only serve a charitable purpose but also meet the other requirements of that section including the prohibitions against inurement and private benefit sec_3 of the revenue_procedure describes the safe_harbor for relieving the poor and distressed the pertinent subsections are summarized as follows section dollar_figure of the safe_harbor provides that an organization will be considered as described in c if it satisfies the following requirements the organization establishes for each project that a at least occupied by residents that qualify as low-income and b either at least units are occupied by residents that also meet the very low-income limit for the area or percent of the percent of the units are occupied by residents that also do not exceed area’s low-income limit up to _ percent of the units may be provided at market rates to persons who have incomes in excess of the low-income limit percent of the percent of the units are the project is actually occupied by poor and distressed residents form 886-a page of department of the treasury-intemal revenue service 50_ fom 886-a rev date i name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx and 20xx 20xx the housing is affordable to the charitable beneficiaries in the case of homeownership programs this requirement will ordinarily be satisfied by the adoption of a mortgage policy that complies with government-imposed mortgage limitations or otherwise makes the initial and continuing costs of purchasing a home affordable to low and very low-income residents e section dollar_figure provides that the service will follow the provisions listed below low-income families and very low-income families will be identified in accordance with the income limits computed and published by the department of housing and urban development hud in income limits for low and very low-income families under the housing act of the term very low-income is defined by the relevant housing statute a sec_50 percent of an area’s median income the term low-income is defined by the same statute a sec_80 percent of an area’s median income however these income limits may be adjusted by hud to reflect economic differences such as high housing costs in each area sec_4 of the revenue_procedure provides the facts_and_circumstances_test for relieving the poor and distressed the pertinent subsections are summarized as follows section dollar_figure allows an organization which does not satisfy the requirement of sec_3 to demonstrate that it relieves the poor and distressed by reference to all of the surrounding facts and circumstances section dollar_figure provides that facts and circumstances which demonstrate relief of the poor may include but is not limited to the following a substantially greater percentage of residents than required by the safe_harbor with income up to percent of the area’s very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident’s portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very-low income residents participation in a government-housing program designed to provide affordable housing operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization’s operations the provision of additional social services affordable to the poor residents form 886-a page of department of the treasury-internal revenue service s _ schedule number or exhibit form 886-a rev date tax identification_number year period ended name of organization t axpayer explanation of items 19xx 19xx 20xx org 20xx 20xx 20xx and 20xx relationship with an existing 501_c_3_organization active in low-income_housing for a least five years if the existing organization demonstrates control acceptance of residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes participation in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing emphasis added existence of affordability covenants or restrictions running with the property sec_5 of the revenue_procedure provides examples of the safe_harbor would be applied the pertinent subsections are summarized as follows e sec_5 of the safe_harbor provides an example of an organization r providing affordable homeownership opportunities to purchasers determined to be low-income under a federal housing program the homes are scattered throughout a section of r’s community beneficiaries under the program cannot afford to purchase housing without assistance r's program makes the initial and continuing costs of mortgages affordable to the home buyers by providing assistance with down payments and closing costs homeowners assisted by r will have the following composition percent will not exceed percent of the very low-income limit for the area percent will not exceed the low-income limit and percent will exceed the low-income limit but will not exceed percent of the area’s median income r does not satisfy the safe_harbor however the facts and circumstances demonstrate that r relieves the poor and distressed sec_5 of the safe_harbor provides an example of an organization which provides homeownership opportunities to purchasers with incomes up to percent of the area’s median income the organization does not meet the income levels required under the safe_harbor its board_of directors is representative of community interests and it provides classes and counseling for its residents the facts and circumstances do not demonstrate that the organization relieves the poor and distressed section dollar_figure of the safe_harbor provides that an organization may meet the qualification for exemption without having to satisfy the standards for relief of the poor and distressed by providing housing in a way that accomplishes any of the purposes set forth in sec_501 or regs c -1 d section dollar_figure provides that an organization can meet the requirements by combating community deterioration this can be demonstrated by operating in an area with actuc or form 886-a page of department of the treasury-intemal revenue form 886-a rev date name of organization taxpayer org explanation of items tax identification_number schedule number or exhibit year period ended 19xx 19xx zo0xx 20xx 20xx 20xx and 20xx potential deterioration and directly preventing or relieving that deterioration constructing or rehabilitating housing has the potential to combat community deterioration section dollar_figure provides that an organization can meet the safe_harbor by lessening the burdens of government by showing that a there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be the government's burden and b the organization actually lessens the government burden section dollar_figure provides that an organization can meet the safe_harbor by eliminating discrimination and prejudice for the purpose of stabilizing neighborhoods or reducing racial imbalances section dollar_figure states that an organization can meet the safe_harbor by lessening neighborhood tensions this is generally identified as an additional charitable purpose by organizations that fight poverty and community deterioration associated with overcrowding in lower income areas in which ethnic and racial tensions are high section dollar_figure states that an organization can meet the safe_harbor by relieving the distress of the elderly and physically handicapped by meeting the special needs of these groups section of the revenue_procedure states that if an organization furthers a charitable purpose it may still not qualify if private interests of individuals with a financial stake in the project are being furthered in carrie a maxwell trust pasadena methodist foundation v commissioner 2_tcm_905 the court found a_trust which benefit a specified_individual to be a private trust rather than a charitable_trust despite the fact that the individual was in need hud directive rev- issued in date describes the type of nonprofit_organizations eligible for participation in various hud programs under chapter sec_5 as follows nonprofit_organizations and state and local_government agencies nonprofit_organizations and state and local_government agencies are permitted to purchase properties with fha-insured mortgages subject_to the conditions listed below these government and nonprofit_organizations are eligible for the same percentage of financing available on owner-occupied principal residences nonprofit agencies may only obtain fha-insured fixed rate mortgages and only an existing fha-insured mortgage is eligible for refinancing and may never result in equity withdrawal a nonprofit_organizations nonprofit_organizations that intend to sell or lease the property to low- or moderate-income individuals generally defined as income not form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form rev date explanation of items 886-a name of organization t axpayer org 19xx 19xx 20xx tax identification_number year period ended sox 20xx 20xx and 20xx exceeding percent of the applicable median income may obtain fha- insured financing on rental property b nonprofit approval in order to qualify to purchase properties with fha-insured mortgages and to obtain the same percentage of financing available to owner- occupants hud must approve the nonprofit agency the nonprofit must be of the type described in sec_501 as exempt from taxation under sec_501 of the internal_revenue_code_of_1986 and have a voluntary board and no part of the net_earnings of the organization or funds from the transaction may benefit any board member founder contributor or individual emphasis added have two years’ experience as a provider of housing for low- and moderate- income persons a nonprofit agency not meeting the above requirements including religious and charitable organizations may only purchase properties backed by fha mortgage_insurance under the conditions described for other investors in paragraph 1-4a detailed instructions on qualifying nonprofit_organizations as mortgagors including documentation requirements are contained in mortgagee letter questions concerning a nonprofit agency’s approval should be directed to the appropriate hoc hud directive rev-5 issued in date describes about gift funds in chapter sec_3 c as follows c gift funds an outright gift of the cash investment is acceptable if the donor is the borrower’s relative the borrower's employer or labor_union a charitable_organization a governmental agency or public entity that has a program to provide homeownership assistance to low- and moderate-income families or first-time homebuyers or a close friend with a clearly defined and documented interest in the borrower the gift donor may not be a person or entity with an interest in the sale of the property such as the seller real_estate agent or broker builder or any entity associated with them gifts from these sources are considered inducements to purchase and must be subtracted from the sales_price no repayment of the gift may be expected or implied added emphasis fha deems the payment of consumer debt by third parties to be an inducement to purchase when someone other than a family_member has paid off debts the funds used to pay off the debt must be treated as an inducement to form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form 886-a explanation of items ev date name of organization taxpayer tax identification_number year period ended org 19xx 19xx 20xx 20xx 20xx 20xx and 20xx purchase and the sales_price must be reduced by a dollar-for-dollar amount in calculating the maximum insurable mortgage emphasis added documentation requirements the lender must document the gift funds by obtaining a gift letter signed by the donor and borrower that specifies the dollar amount_of_the_gift states that no repayment is required shows the donor's name address telephone number and states the nature of the donor’s relationship to the borrower regardless of when the gift funds are made available to the homebuyer the lender must be able to determine that the gift funds ultimately were not provided from an unacceptable source and were indeed the donor's own funds when the transfer occurs at closing the lender remains responsible for obtaining verification that the closing agent received funds from the donor for the amount of the purported gift and that those funds came from an acceptable source note fha does not approve down payment assistance programs in the form of gifts administered by charitable organizations ie nonprofits mortgage lenders are responsible for assuring that the gift to the homebuyer from the charitable_organization meets the appropriate fha requirements and the transfer of funds is properly documented in addition fha does not allow nonprofit entities to provide gifts to homebuyers for the purpose of paying off installment loans credit cards collections judgments and similar debts emphasis added the directive rev issued in date has similar wordings for the gift funds description and nonprofit organization requirements on date hud issued mortgagee letter for nonprofit agency participation in single family fha activities stating monitoring and reporting process periodically fha will perform field reviews of nonprofit agencies that participate in fha activities without limitation a review of projects under development the agency’s internal control procedures adherence to the goals of the approved affordable housing program and verification that hud homes purchased at the percent discount level are sold to persons at or below the applicable median income emphasis added these reviews may include approval of downpayment assistance programs in the form of gifts there has been widespread confusion regarding the department's role in approving downpayment assistance programs in the form of gifts fha does not approve down payment assistance programs in the form of gifts administered by charitable organizations mortgage lenders are responsible for assuring that the gift to the form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx homebuyer from the charitable_organization meets the instructions described in hud handbook rev-4 change eg no repayment implied etc thus while fha will issue approval letters to nonprofit agencies for their participation as mortgagors providers of secondary financing and as purchasers of hud homes at a discount such letters are not to be construed as approval of the nonprofit agency’s down payment assistance gift programs fha will not issue approval letters for down payment assistance gift programs emphasis added on date hud issued mortgagee letter for gift documentation mortgage forms and other credit policy and appraisal issues revising hud procedures for verifying the transfer of gift funds from private individual donors to homebuyers as well as the required contents of the gift letter itself the letter states these reforms are intended to ensure to the greatest extent possible that the gift funds were in fact the donor's own and are not derived from an unacceptable source the donor must be able to furnish conclusive evidence that the funds given to the homebuyer came from the donor's own funds and thus were not provided directly or indirectly by the seller real_estate agent builder or any other entity with an interest in the sales transaction the gift letter now must also contain language asserting that the funds given to the homebuyer were not made available to the donor form any person or entity with an interest in the sale of the property including seller real_estate agent or broker builder loan officer or any entity associated with them regardless of when the gift funds are made available to the homebuyer the lender must be able to determine that the gift funds were not ultimately provided from an unacceptable source and were indeed the donor’s own funds when the transfer occurs at closing the lender remains responsible for obtaining verification the closing agent received funds from the donor for the amount of the purported gift emphasis added on date hud issued mortgagee letter for nonprofit participation in single family fha activities - new requirements and restrictions clarifying the requirements that new and renewing nonprofit applicants must meet to participate in fha's single family activities including purchasing discounted hud homes serving as mortgagors and offering secondary financing assistance the letter states conflict of interest issues itis a conflict of interest for a nonprofit to employ staff who also work for and receive financial benefits from a for-profit entity that is providing the nonprofit with services related to the nonprofit's affordable housing plan board members must serve form 886-a page of department of the treasury-internal revenue service aoa rev date name of organization t axpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx on a voluntary basis and may not be paid nor receive any compensation_for any services they provide in the implementation of the nonprofit's affordable housing program fha will collect information on the job responsibilities of all board members to ensure that their occupational activities and obligations do not conflict with the work of the nonprofit hud strictly prohibits the sale or lease of properties with fha financing and or discounted hud homes to any of the nonprofit's officers directors elected or appointed officials employees or business associates either during their tenure or for one year thereafter or to any individual who is related by blood marriage or law to any of the above emphasis added ineligible participants to be approved and to maintain approval neither the nonprofit nor any officer partner director principal or employee shall e e e be suspended debarred or otherwise restricted under the department's regulations in or cfr or similar procedures of any other federal_agency be indicted for or convicted of an offense which reflects upon the responsibility integrity or ability of the nonprofit to participate in fha activities be subject_to unresolved findings as a result of hud or other government audits or investigations be engaged in activities that do not conform to generally accepted practices of prudent nonprofits or that demonstrate irresponsibility emphasis added these requirements are applicable at the time that the nonprofit applies for approval and at all times while it is an approved nonprofit consultant services nonprofit agencies must have the administrative capacity to develop and carry out their fha approved homeownership plans in a timely and successful manner nonprofits that obtain consultant services to help implement their homeownership programs are not relieved from this requirement the nonprofit's operations must be independent of the influence control or direction of the consultant or any other outside party particularly those seeking to derive profit or gain from a proposed project such as but not limited to landowners real_estate brokers bankers contractors builders or consultants therefore to assure that the consultant services are provided on an ‘arms length’ basis the nonprofit must disclose any written and or side agreements with parties that may derive financial gain through the homeownership program emphasis added disclosure should identify the name of the business_entity and the individuals from the company who will be working with the nonprofit the terms of the relationship and how the party will be compensated failure to adequately disclose may result in a conflict-of-interest determination form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items name of organization t axpayer tax identification_number org schedule number or exhibit year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx in addition consultant services - administrative management financial or otherwise - provided under an independent_contractor relationship as opposed to employer-employee relationship shall not constitute more than half of the nonprofit's activities this measurement will be calculated by evaluating the ratio of nonprofit staff to contracted or consultant staff the ratio of hours devoted to the implementation of the affordable housing plan by nonprofit staff versus contracted or consultant staff and the funds devoted to paying nonprofit staff compared to those paying contracted or consultant staff capacity to run its own programs and contract for services on a temporary and supplementary basis in other words the nonprofit must have the in-house resources and laws primary applicable to issue the regulations sec_1_62-2 defines reimbursements and other expense allowance arrangements as establishing an accountable_plan which requires sufficient documentation for business connection substantiation for business expenditures and returning any excess back to the employer the code sec_4958 in part defines excess_benefit_transaction as any transaction in which an conomic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit the code sec_4958 defines applicable_tax-exempt_organization as an organization described in either the code sec_501 or sec_501 or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction the code sec_4958 defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a controlled_entity sec_53_4958-3 of the regulations defines a disqualified_person with respect to any transaction as any person who was in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization at any time during the five-year period ending on the date of the transaction sec_53_4958-3 of the regulations defines a disqualified_person with respect to any transaction with an applicable_tax-exempt_organization if the person is a 35-percent_controlled_entity sec_53_4958-3 of the regulations defines a controlled_entity as a corporation in which the disqualified_person s own s more than of the combined voting power form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items name of organization taxpayer tax identification_number org year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx schedule number or exhibit sec_53_4958-3 of the regulations provides that voting members of the governing body presidents chief executive officers or chief operating officers are persons who are in a position to exercise substantial influence over the affairs of the organization sec_53_4958-3 of the regulations describes the use of facts and circumstances to determine whether a person will be considered as a disqualified_person if the person doesn’t hold a key position two of the factors to be considered are whether the person has or shares authority to control or determine a substantial portion of the organization's capital expenditures operating budget or compensation_for employees and whether the person manages a discrete segment or activity of the organization that represents a substantial portion of the activities assets income or expenses of the organization as compared to the organization as a whole sec_53_4958-4 of the regulations provides that to determine whether an excess_benefit_transaction has occurred all consideration and benefits exchanged between a disqualified_person and the applicable_tax-exempt_organization and all entities it controls are taken into account sec_53_4958-4 of the regulations provides rules on how an excess_benefit_transaction can occur in an indirect manner ie through entities controlled by the applicable tax exempt_organization or through an intermediary for purposes of the code sec_4958 economic benefits provided by a controlled_entity or an intermediary will be treated as provided by the applicable_tax-exempt_organization sec_53_4958-4 of the regulations defines an intermediary as any person including an individual or a taxable or tax-exempt_entity who participates in a transaction with one or more disqualified persons of an applicable_tax-exempt_organization it further states that for purposes of sec_4958 economic benefits provided by an intermediary will be treated as provided by the applicable_tax-exempt_organization when - a an applicable_tax-exempt_organization provides an economic benefit to an intermediary and b in connection with the receipt of the benefit by the intermediary - there is evidence of an oral or written_agreement or understanding that the intermediary will provide economic benefits to or for_the_use_of a disqualified_person or the intermediary provides economic benefits to or for_the_use_of a disqualified_person without a significant business_purpose or exempt_purpose of its own sec_53_4958-4 of the regulations defines a fix payment as an amount of cash or other_property specified in the contract or determined by a fixed formula specified in the contract which is form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization ta xpayer org explanation of items schedule number or exhibit tax identification_number year period ended 20xx 19xx 19xx 20xx 20xx 20xx and 20xx to be paid or transferred in exchange for the provision of specified services or property a fixed payment does not include any amount_paid to a person under a reimbursement or similar arrangement where discretion is exercised by any person with respect to the amount of expenses_incurred or reimbursed sec_53_4958-4 of the regulations allows for the exclusion of certain payments including reimbursement arrangements that meet the requirements of sec_1_62-2 of the regulations known as accountable_plan sec_53_4958-4 of the regulations provides that the fair_market_value of property will be used to value a property including the right to use property sec_53_4958-4 ii a of the regulations provides that the value of services is the amount that would ordinarily be paid for like services by like enterprises under like circumstances ie reasonable_compensation the standards under the code sec_162 apply in determining the reasonableness of compensation taking into account the aggregate benefits provided to a person and the rate at which any deferred_compensation accrues sec_53_4958-4 of the regulations provides that the compensation_for purposes of determining reasonableness under sec_4958 includes all economic benefits provided by the organization in exchange for the performance of services except for economic benefits that are disregarded for purposes of sec_4958 under sec_53_4958-4 sec_53_4958-4 of the regulations provides that the facts and circumstances to be taken into consideration in determining reasonableness of a fixed payment within the meaning of paragraph a ii of this section are those existing on the date the parties enter into the contract pursuant to which the payment is made however in the event of substantial non-performance reasonableness is determined based on all facts and circumstances up to and including circumstances as of the date of payment in the case of any payment that is not a fixed payment under a contract reasonableness is determined based on all facts and circumstances up to and including circumstances as of the date of payment sec_53 c of the regulations provides rules regarding intent to treat economic benefits from an applicable tax exempt_organization to a disqualified_person as in exchange for services in general the parties must contemporaneously identify in writing that such economic benefits are intended to be compensation_for services sec_53_4958-6 of the regulations provides that payments under a compensation arrangement are presumed to be reasonable if all of the requirements in sec_53_4958-6 are satisfied as follows the compensation arrangement is approved in advance by an authorized body of the organization or an entity it controls composed entirely of individuals who do not have a conflict of interest as to the compensation arrangement or property transfer form 886-a page of department of the treasury-internal revenue service 60_ form 886-a rev date explanation of items name of organization t axpayer tax identification_number org schedule number or exhibit year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx prior to making its determination the authorized body obtained and relied upon appropriate data as to comparability and the authorized body adequately documented the basis for its determination concurrently with making that determination sec_53_4958-6 of the regulations provides that the fact that a transaction between an organization and a disqualified_person is not subject_to the rebuttable_presumption of reasonableness does not create any inference that the transaction is an excess_benefit_transaction sec_53_4958-8 of the regulations states that sec_4958 does not affect the substantive standards for tax exemption under sec_501 or including the requirements that the organization be organized and operated exclusively for exempt purposes and that no part of its net_earnings inure to the benefit of any private_shareholder_or_individual thus regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 existing principles and rules may be implicated such as the limitation on private benefit in the 118_tc_379 the united_states tax_court has upheld determinations made pursuant to the code sec_4958 in the 58_f3d_401 9th cir taking advantage of an exempt organization’s funds or its exempt status to benefit the insiders is prohibited event if the benefit was indirect and there were advantages to the exempt_organization also issue - operational_test government position throughout the years of its existence org was involved in distinct activities org was unable to quantify how much of its staff times were spent on which activity based on the information provided agent quantified the utilization of staff time as follows activity low-income-housing apartments down payment assistance program rehabilitation of old homes purchased from hud property rental to other exempt_organizations development of new houses none or substantial or insubstantial or de_minimis insubstantial or estimated staff time applied -- based on the estimated staff time applied agent allocated the expenditures by first eliminating expenses that were not consumed org gifts and purchase cost of hud properties the remaining form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended org 19xx 19xx 20xx 20xx 20xx 20xx and 20xx expenses were separated into compensation direct if known and other operating_expenses the result of the allocation is as follows 19xx 19xx_ 20xx 20xx 20xx 20xx _ 20xx hud homes rehabilitation of compensation exp exp in of total op exp property rental to other eo' sec_1 of compensation expenses exp in of total op exp construction of new houses consulting fees of compensation expenses total construction exp exp in of total op exp dpap total other operating_expenses net of compensation expenses total dpap expenses exp in of total op exp the above analysis indicates that org’s primary activity was dpap and secondary activity was construction of homes let us proceed and analyze the activities to determine whether the operational_test was met org applied for exemption status as an organization whose purposes are meant to provide affordable housing opportunities in a manner which will allow for tax exempt treatment under the code sec_5xx c during the application process org was asked to adhere to revproc_96_32 19xx-1 cb which sets forth guidelines whereby organizations that provide low-income_housing will be considered charitable because they relieve the poor and distressed as described in the regulations sec_1 5xx c -1 d the procedure also describes the facts_and_circumstances_test that will apply to determine when organizations that fall outside the safe_harbor will be considered charitable organizations that offer relief to the poor and distressed further it clarifies that housing organizations may rely on other charitable purposes to qualify for recognition of exemption from income_tax as the code sec_5xx c organizations the regulations provide that the term charitable includes relief of the poor and distressed or underprivileged lessening the burdens of government and the promotion of social welfare by conducting programs to combat community deterioration and juvenile delinquency let us first apply the test of section xx of the safe_harbor to org org contends that its meets the provisions of section xx of the safe_harbor by citing their involvement with the apartment development known as co-4 co-4 activity and their participation in the hud reo program activity org’s involvement in the development of co-4 was basically to be the recipient of a donated interest in the property this interest appears to be limited to the receipt of a portion and form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx profits if any from the operation of co-4 co-4 is operated as a separate partnership entity and is managed by a party having a separate interest in the development the development is not controlled by org under the auspices of its tax exemption and cannot be used to justify its continued tax-exempt status even if operated in accordance with hud rules at most org has a donated investment_interest in co-4 only the reo program allows non-profit organizations to purchase hud owned properties at a discount from -15 for non-revitalization properties and for properties in designated revitalization areas the properties rehabilitated if necessary and sold to the public with the exception of the revitalization properties no significant charitable benefit is derived from this program there are no requirements within the program itself limiting the sale of the revitalized properties to individuals in charitable need the reo program under hud serves its intended purpose but it is not a program which primarily benefit a charitable_class of individuals org has not shown that they sell the revitalized properties in a charitable manner by limiting the sale of the properties to individuals who meet the definition of needy in fact org sold properties to one individual who was clearly not in charitable need this activity ceased in 20xx because hud stopped org’s participation due to lack of compliance with requirements set ford by hud section dollar_figure of the safe_harbor provides that the service will follow the income guidelines for low and very low-income bco- 19ficiaries as defined by the department of housing and urban development hud in income limits for low and very low-income families under the housing act of in revrul_67_138 revrul_76_408 and revrul_68_17 the service granted exemption to organizations which adhered to the standard of benefiting low and very-low income individuals and families to operate in a manner which provides charitable benefit to individuals the income limits provided by hud is a basic starting point org has no such limitations and does not adhere to the hud guidelines mentioned in revproc_96_32 accordingly this activity failed to meet the operational_test org states that their involvement with the department of housing and urban development hud the veterans administration va and the state housing finance authority chfa allow it to meet section dollar_figure of the revproc_96_32 by participation in government programs designed to provide affordable housing org claims to operate with the explicit approval of the government agencies mentioned above as proof they have presented copies of letters secured at their request from various government agencies based on a acknowledge that the dpap activity provided would not violate their various agency requirements it is not known what that set of facts contained exemption under the code sec_5xx c was and is a prerequisite for org to offer down payment assistance in fact on fha issued the mortgagee letter providing clarification for its position on dpap by stating while fha will issue approval letters to nonprofit agencies for their participation as mortgagors providers of secondary financing and as purchasers of hud homes at a discount such letters are not to be construed as approval of the nonprofit agency's down payment assistance gift programs fha will not issue approval letters for down payment assistance gift programs set of facts provided by org they form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization t axpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 2oxx 20xx 20xx 20xx and 20xx based on hud rules and regulations org’s down payment program fails t6 comply with the requirement that down payment funds be derived from a party or parties that are not involved in ‘the transaction in most if not all cases funds expended by org are reimbursed at the time of closing or soon thereafter from the seller of the property hud rules do not allow the seller i in any direct or indirect manner to be the source of down payment or closing cost funds for the buyer to function as a source of down payment assistance org had to first secure exemption as a sec_5xx c organization other government agencies are not approving org’s dpap but acknowledging the fact that a tax-exempt sec_5xx c organization can be a source of down payment funds hud ss directive specifically states that the gift donor may not be a person or enti y with an i ‘interest in the sale of the property such as the seller real_estate agent or broker builder ‘or associated with them gifts from these sources are considered inducements to purchase in reality org requires reimbursement of any funds expended in addition to an administrative fee from the seller upon closing of escrow org’s dpap does not operate for the benefit of a cha itab i group of individuals or for social welfare purposes the program does not limit benefits to indi families with incomes within the hud guidelines mentioned in revenue procedt i accordingly it is not operated in a manner which warrants the code sec_5xx c exempt status lals any lt is org’s contention that the dpap falls within the provisions of section dollar_figure of the ‘sifie revenue_procedure by providing homeownership assistance to low and moderate income families that otherwise could not afford to purchase safe and decent housing org’s poli icyis t6 provide _ assistance to anyone ‘regardless of income guidelines the organization does not screen recipients to assure that its program benefits only qualified individuals and families which are as low and very low-income recipients org's program requires the beneficiary to be able to qualify for fha or conventional financing the applicants must be able to make the necessary mortgage payment individuals and families classified as needy will generally not have the necessary income to qualify for a mortgage org’s fund recipients simply do not have funds available to meet the down payment requirements or to pay closing costs org’s screening process is to verify the amount of liquid funds which are available from the buyer in order to determine the amount to be provided by org org does not follow the hud income guidelines of revproc_96_32 for low and very-low i income recipients since the operation of the dpap is its primary program the organization is not entitled to exemption section dollar_figure of the safe_harbor provides an example of an organization which provides homeownership opportunities to purchasers with incomes up to of the area 's median income the example describes an organization whose program does not adhere to the income levels required under the safe_harbor its board is representative of the community and it provides classes and counseling for its residents based on the facts and circumstances as indicated the organization does not provide relief to the poor and distressed and therefore could not qualify for exemption this situation is similar to the fact pattern evident in org finally org states that its activities fall squarely within paragraph of section of the revenue_procedure by the operation of programs which lessen the burdens of government org bases this on the fact that government agencies state federal and local have for decades operated programs to provide safe and decent housing for needy individuals or to alleviate social ills within communities org states that their activities supplement those of other government agencies form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx dealing in affordable housing section xx of the revenue_procedure allows for exemption to an organization which demonstrates that its activities lessen the burdens of government this can be shown by showing that there is a an objective manifestation by the governmental_unit that it considers the activities performed by the organization to be government burdens and b the organization actually lessens the government burden section dollar_figure or the revenue_procedure acknowledges the existence of a national housing policy to maintain a commitment to provide decent safe and sanitary housing for every american family as reflected in various federal housing acts this is the acknowledgement of a government goal not a burden this goal is weighed toward providing some minimal form of housing to those who cannot afford decent safe and sanitary housing benefits are generally not available for those whose income should allow them to afford such housing this is a broad and ongoing goal of government policy but it is not an acknowledged specific burden of the government it is an act of compassion for those in need in order to demonstrate that org relieves some government burden it must first show that the burden is that of a governmental_unit provided no evidence to indicate that it can meet either criterion it then must demonstrate how its programs lessen that burden org has in addition the dpap poses other problems with continued qualification org's core funds are derived from banks builders insurance mortgage title and other similar organizations all are industries that benefit substantially from the home selling business and from their affiliation with the org program org uses this fund pool to provide down payment assistance to bco-19ficiaries org requires the home seller to reimburse it for the amount of funds expended plus an administrative fee of dollar_figure to dollar_figure per home sale org secures an agreement from the seller stipulating to this arrangement org’s instructions to title and escrow companies provide that at the close of escrow the sellers contribution along with the hud-1 and any org fees must be sent to org within hours escrow companies that do not appropriately disburse funds in a timely manner will be prohibited from utilizing the org down payment assistance program org will impose a interest fee of the total amount due to org for funds not received within hours of the recording date in fact hud disapproves such inducement to sales in addition'to the absence of an acceptable charitable_beneficiary or social welfare objective _ of a sale the program creates several private benefit situations the seller benefits in the completion which without the facilitation of org may not be possible funds utilized by org to assist in the in addition funds received by non- completion of a sale are a private benefit to the home seller charitable bco-19ficiaries are also private benefit to the buyer relief of the poor and distressed generally does not include median or high-income households finally it can be said that all parties to the transaction from the real_estate brokers to the escrow company receive some benefit from receipt of compensation as a result of org's facilitation of home sales many of org’s funding donors also utilize the program to assist their prospective homebuyers with the necessary funds to complete the sale sec_1 5xx c -1 d of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision of this subparagraph unless it serves a public rather than a private interest org’s dpap provides ample private benefits to the various parties in each home sale form 886-a page of 65_ department of the treasury-internal revenue service schedule number or exhibit form rev date explanation of items 886-a name of organization taxpayer tax identification_number year period ended oxx 0xx 19xx 50xx org 20xx 20xx and 20xx under the activity org purchased a property and rented it out to another sec_5xx c organization that manages transition homes for homeless individuals org’s involvement in this activity was limited to landlord related matters this rental_activity that began in 20xx is an investment activity investment activities are generally not considered as exempt_activities within the meanings of the code and the regulations in fact org filed forms 990-t exempt_organization business income_tax return for the rental income it received from another organization accordingly org can’t rely on this small investment activity to maintain its exempt status under the code sec_5xx c since 20xx org was involved in developing new houses activity org hired ind-2 as a consultant to handle the majority of the operations org partnered with co co-2 which ind-2 was a part-owner property records indicated org purchased an 80-acre land parcel in mid-20xx and sold houses in early 20xx as of the beginning of 20xx several more houses are ready to be sold org contends that it lessens the burden of government by gco-19rating more affordable housing org provided no support that it was the government's burden to construct houses for low income people in fact allowing exempt_organizations to construct houses for sale in this manner will give them unfair advantage over for-profit construction companies especially when for-profit construction companies will often sell the houses below market price for quick turn-around of their ‘nvestments therefore this activity of developing new houses fails to meet the operational_test under the regulations sec_1 5xx c -1 c issue - excess_benefit transactions prior to the enactment of the code sec_4958 any excess_benefit_transaction to an insider no matter how small meant that the service would revoke the exempt status of the organization since this approach was very harsh to the exempt_organization in question and did not punish the wrongdoer the congress passed the code sec_4958 with this code section the service is permitted to evaluate the excess_benefit transactions individually and collectively to determine whether the exempt status of the participating exempt_organization should be revoked throughout the years under examination org was under the control of two individuals ceo and emp-1 emp-1 handled the day-to-day operation had access to all funds supervised and controlled all employees etc on the other hand records indicated she would consult ceo for major decisions ceo kept the appearance that he had no financial interest by not taking any compensation directly from org until 20xx after he fired emp-1 he became a paid key-employee of org he held the president position throughout the years even though there were to board members throughout the years there were no other officers until emp-1 was appointed to vice chairperson secretary position on september 20xx apparently emp-1 wasn’t sure what her position was as indicated by her letter dated 20xx in accordance with the royalty agreement with co-43 chapter emp-1 notified co-43 to terminate the agreement effective 20xx and signed the letter as the executive director of org form 886-a page of department of the treasury-internal revenue service 66_ form 886-a rev date name of organization t axpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xkx 20xx 20xx 20xx and 20xx there were no regular meetings by the board members to discuss and decide org’s matters org only produced one minute that appeared to cover matters over a 3-year period no records indicated the other board members were involved in any of the decision making the operational control resembled a private business of ceo the facts and circumstances described above indicated that disqualified persons are ceo as president of org emp-1 as secretary and key-employee of org co-19 as an entity owned by a disqualified_person emp-1 the intermediaries of these disqualified persons are ind-4 co-35 co-46 ind-2 co-37 co-38 co-36 these disqualified persons individually or cooperatively misused the funds of org in the following transactions description total ford excursion reimbursements without substantiation personal expenses paid to 3rd parties total category a category a transactions directly benefiting disqualified_individual sec_1 credit card charges without substantiation 2_ 19xx volvo payments to co-32 n payments to ind-4 which ceo had full access to fair market values of hud properties cost of hud properties net gain co-33 co-34 co-35 i n y ategory b transactions indirectly benefiting disqualified individuals c o form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization t axpayer org explanation of items schedule number or exhibit tax identification_number year period ended 19xx 19xx 20xx 20xx 20xx 20xx and 20xx co-36 co-37 co-38 total category b total the excess_benefit transactions began soon after org’s operation was up and running the amount of outflow was only limited by the net_revenues the outflow was large and frequent when the net revenue was high and small and sporadic when the net revenue was low when ceo found out about emp-1 purchasing hud properties he fired her and proceeded to sue her for the stolen funds in her answer to the complaint emp-1 stated that org was estopped from asserting the claims set forth in the complaint by virtue of the conduct of the plaintiff org ’ and claims are barred by virtue of plaintiffs unclean hands a few months later org dismissed the case with prejudice in other words no serious attempt was made to recover the stolen funds after the elimination of emp-1 org operations remained the same however the control and oversight changed for the worse ceo who had primary authority now has sole authority he is the only officer and the key-employee of org there were no board meetings since he took over the operation in addition the two primary intermediaries ind-4 and ind-2 are still around in fact ind- is holding org’s corporate credit cards and earning compensations through co-50 the transactions listed above were significant and excessive there were no corrective actions taken there were no oversights by disinterested board before during or after these transactions such inurement are strictly prohibited under the code sec_5xx c and the exempt status of org should be revoked taxpayer's position has not been provided taxpayer position conclusion based on the information secured during the examination we conclude that org is not operated for exempt purposes under sec_5xx c of the code an organization can not be recognized as exempt under sec_5xx c unless it shows that it is operated exclusively for charitable education or other exempt purposes among other things org activities must demonstrate conclusively that it meets the operational_test of sec_1 5xx c -1 c of the regulations the activities show that the primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_5xx c of the code form 886-a page of department of the treasury-intemal revenue service form 886-a rev date name of organization taxpayer org explanation of items tax identification_number year period ended schedule number or exhibit 19xx 19xx 20xx 20xx 20xx and 20xx 20xx the information secured also indicated substantial excess_benefit transactions that inure to the two officers who control the activities of org ceo and emp-1 inurement to insiders are strictly prohibited for an organization exempt under the code sec_5xx c therefore the exempt status granted to org should be revoked effective from january 19xx the year in which the down payment assistance program began lf the revocation is sustained org is required to file forms for the years 19xx through 20xx form 886-a page of department of the treasury-internal revenue service
